Opinion issued September 21, 2021




                                         In The

                                Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                NO. 01-21-00163-CV
                             ———————————
                    IN THE INTEREST OF O.J.P., A CHILD



                    On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-25857


                           MEMORANDUM OPINION

      In this accelerated appeal,1 appellant, mother, challenges the trial court’s

order, entered after a bench trial, terminating her parental rights to her minor child,

O.J.P.2 In two issues, mother contends that the evidence is factually insufficient to


1
      See TEX. FAM. CODE ANN. § 263.405(a); TEX. R. APP. P. 28.4.
2
      The trial court also terminated the parental rights of O.J.P.’s father (“father”). He
      is not a party to this appeal.
support the trial court’s finding that termination of her parental rights was in the best

interest of O.J.P.3 and the trial court erred in appointing the Department of Family

and Protective Services (“DFPS”) as O.J.P.’s sole managing conservator.

      We affirm.

                                     Background

      On July 26, 2019, the DFPS filed a petition seeking termination of mother’s

parental rights to O.J.P. and managing conservatorship of O.J.P.4

      Father

      Father testified that prior to the current case, DFPS had removed O.J.P. from

the care of mother and father in the past because of “domestic issues.” O.J.P. was

first removed from their care in 2015, and he was removed from their care a second

time in 2017.5 In 2017, mother and father were having “[d]omestic issues” and law

enforcement officers “show[ed] up” and contacted DFPS. The “[d]omestic issues,”

in part, were about “the way [they] were living” and “stress and resentment towards

each other.” Mother and father got into physical fights, and they both hit each other



3
      See TEX. FAM. CODE ANN. § 161.001(b)(2).
4
      O.J.P. was born in June 2014. He was about six-and-a-half years old at the time of
      trial.
5
      Father noted that DFPS initially became involved with mother and father when
      O.J.P. was born. O.J.P. was not removed from the care of mother and father at that
      time, but father and mother participated in a Family Services Plan (“FSP”), which
      they completed. O.J.P. was removed from their care for the first time about a year
      later in 2015.

                                           2
on multiple occasions. At times, O.J.P. was present for the fights. Mother and father

sustained minor bruising from their fights. Father agreed that he had “a history of

domestic violence with” mother. Father also stated that mother had been “violent”

with him and had assaulted him in front of O.J.P.

      In 2017, mother and father were also both using marijuana “[a] few times a

week,” and father believed that their marijuana use contributed to their physical

fights and to O.J.P. being removed from their care. O.J.P. was returned to the care

of mother and father about nine to twelve months after his removal in 2017, and after

O.J.P. was returned to their care, mother and father started using marijuana again

“[a] few times a week.”

      In 2019, mother and father started using methamphetamine. Father admitted

to using narcotics with mother while O.J.P. was in another room, and he stated that

it happened “often.” Father did not think it was in O.J.P.’s best interest for him and

mother to use narcotics while O.J.P. was present.

      Father could not recall how often mother used methamphetamine while O.J.P.

was in her and father’s care during the first few months of 2019. When mother used

methamphetamine, her “entire demeanor w[as] different.” She would tell father

“that she would hear . . . the neighbors through the walls talking about her,” and she

did not act “normal.” Mother’s abnormal behavior occurred “[a]bout every other

day or so” beginning in February 2019.              Father believed that mother’s


                                          3
methamphetamine use caused O.J.P. “to be abused or neglected” because mother

would not get “Medicaid” coverage for O.J.P. “because she was afraid that she

would get noticed by [law enforcement]” and “she had warrants.” So, mother would

“neglect . . . provid[ing] [O.J.P. with] stuff, like insurance and dental [work]” even

though she was O.J.P.’s custodial parent at the time. The last time that father saw

mother using methamphetamine was in March 2019, on the day that O.J.P. was

removed from the care of mother and father in the current case.

      As to O.J.P.’s removal in March 2019, father explained that mother wanted

father to drive her to a hospital to “get checked out” because she was feeling mentally

unstable. Mother brought O.J.P. into the car with her and asked father to take O.J.P.

to the child’s maternal grandmother’s home because mother did not want O.J.P. to

stay with father while she was in the hospital. But father did not want to do that

because mother had not contacted the maternal grandmother and she just wanted

father “to show up [and] drop [O.J.P.] off.” When “stuff . . . escalated” in the car on

the way to the hospital, father called a DFPS caseworker to come and get O.J.P.

Father stopped the car in a parking lot and waited for law enforcement officers and

the DFPS caseworker to arrive. Father reported that he feared for O.J.P.’s safety.

O.J.P. was removed from the care of mother and father at the time. Father told law

enforcement officers that mother left O.J.P. in the living room unsupervised while

she used narcotics in the bathroom.


                                          4
      As to O.J.P., father stated that O.J.P. called him either “[d]ad” or by his first

name, and father noted that during the pendency of the case, he had visits with O.J.P.

He last saw O.J.P. a few months before trial, and although the trial court never

suspended his visits with O.J.P., father voluntarily stopped seeing the child because

O.J.P. would act up in his current placement and at school after his visits with father.

      Father conceded that O.J.P. “ha[d] some pretty serious dental issues” when he

entered DFPS’s care in 2019, and he required “significant dental care.” Father stated

that O.J.P. “did get dental work” while he was in the care of mother and father, but

O.J.P. had never seen a primary care physician or a pediatrician while in the care of

mother and father. Mother had allowed O.J.P.’s Medicaid coverage to “lapse.”

Father felt that O.J.P. deserved a stable home environment, educational services, and

access to therapy and medical treatment. Father noted that, at the time of trial, O.J.P.

was participating in therapy.

      Father also testified that O.J.P. had autism and a speech delay. When O.J.P.

was four-and-a-half-years old, O.J.P.’s speech was “babbly” and he could say “some

key words, . . . like mom and dad and car,” but “just a few . . . clear words.” In 2018,

mother and father “ha[d] doctors’ appointments whe[re] [they] would get him

evaluated for autism,” and they “were getting information about programs that [they]

could put him into to get speech therapy.” The “red flag[s]” that father noticed at

the time were O.J.P.’s speech delays and motor skill delays, which were the reasons


                                           5
mother and father had O.J.P. “checked out” in 2018. Father stated that O.J.P., while

in the care of mother and father, received speech therapy for about two months in

2018. The speech therapy seemed to be beneficial to O.J.P., but he did not receive

any additional therapy that year and he did not receive any speech therapy at all

while in the care of mother and father in 2019. Father noted that, at the time, O.J.P.’s

Medicaid coverage had lapsed and needed to be reinstated so that mother and father

could take him to therapy sessions and to doctors’ appointments.

      According to father, when O.J.P. entered DFPS’s care in 2019, his speech was

“still babbly.” O.J.P. was able to “learn some words” from mother and father, but

his “sentences [were] still . . . babbly.” They could only “make out what he[] [was]

saying based on key words” and him pointing at things that he wanted. Father

believed that O.J.P.’s communication skills were “behind for his age.”

      Father also explained that while O.J.P. was in the care of mother and father,

he had behavioral issues. He would get frustrated because he had a difficult time

communicating, and he would have temper tantrums. Mother and father would try

to calm O.J.P. down, and sometimes they would use candy to do so. Father did not

believe that he could care for O.J.P.’s medical and educational needs the way that




                                           6
O.J.P. needed to be cared for. According to father, O.J.P. needed a routine to help

with his autism, and mother and father never established a routine for O.J.P.6

      Father noted that he had received a Family Service Plan (“FSP”) and had

completed the requirements of his FSP.           Father had participated in random

narcotics-use testing during the case, and he had tested negative for narcotics use.

Ultimately though, he had signed an affidavit voluntarily relinquishing his parental

rights to O.J.P.    He requested that the trial court “accept [his] affidavit of

relinquishment” because he believed that it was in the best interest of O.J.P. to be

adopted by his foster family. Father also stated that he was relinquishing his parental

rights to O.J.P. because of his history of narcotics use with mother and his unstable

living environment.

      As to O.J.P.’s foster family, father testified that O.J.P. had spent about “half

his life” with the foster family. O.J.P.’s foster mother is one of mother’s cousins.

According to father, O.J.P. stayed with his foster family for about eight months when

he was removed from the care of mother and father in 2015. When O.J.P. was

removed from the care of mother and father in 2017, O.J.P. stayed with the foster

family again for about a year. And O.J.P. was placed in his foster family’s care in

March 2019, when he was removed from the care of mother and father for a third


6
      Father did note that when O.J.P. lived with him, O.J.P. slept, woke up and ate, and
      watched television. When O.J.P. was hungry, mother and father fed him. Those
      were things that happened daily.

                                           7
time.7 While O.J.P. had been in the care of his foster family, O.J.P. “ha[d] received

everything that [mother and father had] wanted to give him in a much quicker time

frame as far as his schooling, his medical [treatment], [and] his therapies.” Father

did not want O.J.P. to regress by being returned to the care of mother and father.

Instead, he wanted O.J.P. to “continue going forward with everything . . . to better

himself . . . for the future.” According to father, the DFPS caseworker felt that

O.J.P. was doing well in his current placement with his foster family, and father felt

that O.J.P. was excelling in his placement with the foster family. Father believed

that it was in O.J.P.’s best interest to stay with his foster family, and O.J.P. had

thrived more with his foster family than he had in the care of mother and father.

O.J.P.’s foster family had established a routine for him, and father believed that the

stability was good for O.J.P.

      Father also noted that O.J.P. had made a “huge improvement” in his speech

while he had been in the care of his foster family. He was no longer “babbly.” His

speech was much clearer, and father could understand every word that O.J.P. said.

Father attributed the improvement from the care that O.J.P. had been receiving from



7
      Father agreed that there was a time between March 2019 and the time of trial in
      November 2020 that O.J.P. “was not in the home” of his foster family. Father stated
      that the DFPS caseworker gave him the impression that the foster family had asked
      for O.J.P. to be removed from their home more than once. Father believed that
      being removed from the care of the foster family could have had an adverse effect
      on O.J.P.

                                           8
his foster family. According to father, while O.J.P. had been in his foster family’s

care, he had received therapeutic services privately and through school. Father

believed that O.J.P.’s foster family also had O.J.P. assessed for autism while he was

in their care.

       As to mother, father stated that he was no longer in a relationship with mother.

He had spoken to mother once in the two months before trial, and mother was no

longer attending a rehabilitation center. Mother told him that she was in Houston.

Mother said that she was homeless, and she wanted father to help her. Father told

mother that he was not “going to help her.” Father did not believe that O.J.P. would

be safe if he was returned to mother’s care.

       According to father, during their relationship, mother at one time worked at a

certain restaurant and at another time, she worked at a Popeyes restaurant. When

O.J.P. was removed from mother and father’s care in 2019, mother was not

employed. Nothing prevented mother from working.

       Father also recalled an incident in 2018 involving mother. The League City

Police Department (“LCPD”) called father to come pick up O.J.P. from the LCPD

station. About the incident, mother told father that she “got into an altercation with

whoever she was living with and . . . the cops came and they arrested her.” Mother

also told father that she was intoxicated at the time and that was why law

enforcement officers arrested her.


                                           9
      Finally, father noted that mother was required to participate in random

narcotics-use testing during this case as part of her FSP, and father did not believe

that mother had completed her FSP.

      DFPS Caseworker Jones

      DFPS caseworker Ebonee Jones testified that, at the time of trial, O.J.P. was

six-and-a-half years old and was placed with a foster family. DFPS wanted to

establish permanency for O.J.P. O.J.P.’s foster mother was mother’s cousin. O.J.P.

had been in his current placement for most of the time since he was removed from

the care of mother and father in 2019. O.J.P.’s foster family wanted to adopt him,

but they did not plan to continue fostering O.J.P. if mother’s or father’s parental

rights were not terminated.

      Jones noted that during the pendency of this case, O.J.P. was removed from

his foster family’s home for a period of one week at the foster family’s request.

Jones stated that the foster family asked for O.J.P. to be removed because the foster

family struggled with participating in the court-ordered visitation between O.J.P. and

father, particularly because O.J.P. would have severe behavioral issues after his

visits with father. Additionally, the foster family was concerned with the fact that

mother and father were “in and out” of O.J.P.’s life, which factored into their

unwillingness to participate in the visitations. During the week that O.J.P. was




                                         10
removed from his foster family’s home, O.J.P. struggled; he had tantrums and could

not sleep. His foster family decided to have O.J.P. return to their home.8

      According to Jones, O.J.P.’s foster family was meeting his physical and

emotional needs. O.J.P. was “a happy kid.” When O.J.P. entered DFPS’s care, he

required invasive medical procedures and dental treatment. O.J.P.’s foster family

took him to his dental appointments. O.J.P.’s foster family reported that O.J.P. had

tantrums, engaged in disruptive behavior, was unable to focus, and had trouble

“being on task.” And he had “bit[ten]” his teachers when he was upset. That

particular behavior improved though during the COVID-19 pandemic when he

began attending school virtually from home.9



8
      Jones noted that O.J.P.’s foster family had asked for the child to be removed from
      their care one other time during the pendency of this case, but they rescinded that
      request. Jones stated that the foster family did not want to “facilitate visits” with
      father and they were “a little frustrated” that the case had not yet been resolved. But
      Jones stated that the foster family did understand that “there[] [was] still a lot of
      legal stuff that ha[d] . . . to happen before they c[ould] . . . adopt” O.J.P.
9
      See Kim v. Ramos, No. 01-20-00861-CV, --- S.W.3d ---, 2021 WL 2692143, at *1
      n.5, *6 & n.13 (Tex. App.—Houston [1st Dist.] July 1, 2021, no pet.) (explaining
      “COVID-19 is a disease caused by a novel coronavirus” and collecting cases
      discussing severity of COVID-19 and resulting global pandemic); In re Landstar
      Ranger, Inc., No. 06-20-00047-CV, 2020 WL 5521136, at *4 (Tex. App.—
      Texarkana Sept. 15, 2020, orig. proceeding) (mem. op.) (noting “[a]s a result of the
      onset of the COVID-19 pandemic, on March 13, 2020, Texas Governor Greg Abbott
      issued a disaster proclamation certifying that COVID-19 posed an imminent threat
      of disaster for all counties in the state of Texas[, and] . . . Governor Abbott instituted
      health protocols, such as minimizing in-person contact, maintaining six feet
      between individuals, and suggesting that people wear masks when in the presence
      of other individuals”); see also In re Reiss, No. 05-20-00708-CV, 2020 WL
      6073881, at *3 (Tex. App.—Dallas Oct. 15, 2020, orig. proceeding) (mem. op.)
                                              11
      Jones also stated that O.J.P. had been diagnosed with autism, an intellectual

disability, and a speech impairment. And he received special services through his

school, including speech therapy. He also received private occupational therapy and

speech therapy that his foster family helped facilitate. O.J.P. had improved during

the pendency of the case, and Jones believed his improvement was because of his

foster family, who had “taken care of him and ensured that he ha[d] everything [that]

he need[ed] in order to be successful with []his therap[ies].” O.J.P.’s foster family

spent a lot of time engaging him in therapeutic activities outside of his normal

therapy sessions. For instance, O.J.P’s speech therapist gave his foster family

different activities to do outside of the regular speech therapy sessions to help

improve O.J.P.’s speech, and his foster family always completed those additional

activities with O.J.P.

      Jones also indicated that O.J.P. was going to be evaluated to receive Applied

Behavioral Analysis (“ABA”) therapy, and if he needed to receive ABA therapy,

Jones believed that his foster family had the “temperament and the wherewithal to

be able to work with [his] school and get the services in place.” Whatever plan was

put in place for O.J.P., his foster family would “follow the plan.” His foster family

had indicated that they enjoyed working with the personnel at O.J.P’s school and



      (noting “school-age children [are] learning at home virtually due to school closures”
      related to COVID-19 pandemic).

                                           12
that O.J.P. liked his school. O.J.P.’s foster family supported O.J.P. receiving

services that would help his educational process and his social skills. The foster

family was willing to work with “other people,” such as “Disability Rights Texas

[and] local authority service coordinators[,] to help bring [any] services [that O.J.P.

needed] into the home.”

      According to Jones, O.J.P. required stability, and it was in O.J.P.’s best

interest to have a routine and familiarity. O.J.P. also required extensive care from

his caregivers. To meet his educational needs, “a lot of time and effort on the part

of” O.J.P.’s caregivers outside of school was required. Jones did not believe that

mother was capable of meeting those needs. Because of O.J.P.’s age and physical

and mental vulnerabilities, it was very important for O.J.P. to have a safe

environment in which to live. Each of the three times that O.J.P. had been removed

from mother and father’s care, beginning in 2015, he had stayed with his same foster

family.

      As to mother, Jones testified that she had been given an FSP, and Jones had

discussed the FSP with mother. As part of her FSP, mother was required to maintain

employment and participate in parenting classes, a substance abuse evaluation,

random narcotics-use testing, a psychosocial evaluation, and domestic violence

classes. Mother did not complete the requirements of her FSP. Mother told Jones

that she was homeless, and she never provided Jones with a leasing agreement.


                                          13
Mother also did not participate in the random narcotics-use testing. Mother had four

or five random narcotics-use tests scheduled, but she did not attend any of them.

Although in August 2020—a few months before trial—mother told Jones that she

was “working at a beauty supply” store, mother did not give Jones the address of the

store or provide Jones with any pay stubs for that job or any job during the pendency

of the case. Mother told Jones that she had attended parenting classes, but she did

not provide a completion certificate. Mother participated in her substance abuse

evaluation, but she did not participate in the substance abuse counseling that DFPS

scheduled for mother. Mother did not participate in her psychosocial evaluation or

domestic violence classes. There were months during the pendency of the case when

DFPS could not locate mother, and Jones described mother’s “presence in th[e]

case” as “sporadic.”

      Jones also noted that as part of her FSP, mother was required to refrain from

participating in any illegal or criminal activity during the pendency of the case.

During Jones’s testimony, the trial court admitted into evidence a copy of a criminal

complaint and a copy of a judgment of conviction. The criminal complaint alleges

that on or about September 30, 2019, during the pendency of this case, mother

committed a criminal offense. Related to the September 2019 criminal offense,

mother, during the pendency of this case, pleaded guilty to the state-jail felony




                                         14
offense of theft,10 and the trial court assessed her punishment at confinement for 100

days. O.J.P. was not in mother’s care at the time she committed the criminal offense.

      Jones further testified that during the pendency of the case, mother requested

to attend the Santa Maria Hostel substance abuse rehabilitation center (“Santa Maria

Hostel”), and DFPS helped mother obtain admission to the rehabilitation center. But

mother did not complete her stay there. Mother was admitted to Santa Maria Hostel

on August 6, 2020, and on August 19 or 20, 2020, mother sent Jones a text message

stating that she wanted to go somewhere else and that she had left Santa Maria

Hostel.

      According to Jones, mother did not appear at all of the hearings during the

pendency of the case and she had not visited O.J.P. since he entered DFPS’s care in

2019. Mother never asked to have visits with O.J.P.,11 but she had requested

photographs of the child. Mother had also asked DFPS to do “welfare checks” on

O.J.P. As to the “welfare checks,” Jones explained that mother would send her

“random text messages asking for welfare checks,” stating that O.J.P. was “in

danger” or that mother was “in danger.” Mother stated that she “ha[d] been taken

against her will,” “the cartel [was] out to get her,” and she “need[ed] witness

protection.” In response, Jones told mother “how [O.J.P. was] doing” and told her


10
      See TEX. PENAL CODE ANN. § 31.03 (“Theft”).
11
      According to Jones, mother could have had bi-weekly visits with O.J.P.

                                          15
to call for emergency assistance if she felt that she was in danger. Jones also

provided mother with “resources for shelters in the area [where] she c[ould] go.”

      Jones further testified that O.J.P. knew mother by her first name and referred

to her by her first name. Although Jones had told O.J.P. that mother was his mother,

he continued to refer to her by her first name. Jones stated that she believed mother

cared about O.J.P., but Jones, on behalf of DFPS, requested that mother’s parental

rights to O.J.P. be terminated. In Jones’s opinion, mother did not have any interest

in caring for O.J.P., and mother had not demonstrated an ability to meet O.J.P.’s

needs. Mother was unable to provide O.J.P. with a safe environment.

      As to father, Jones noted that father had visits with O.J.P. during the pendency

of the case and father had been appropriate with O.J.P. during those visits. After the

COVID-19 pandemic began, O.J.P.’s visits with father were “virtual[].”12 Jones

explained that there were difficulties with O.J.P.’s foster family “join[ing] the

Zoom[13] meeting[s] so [that O.J.P.] could have . . . visit[s]” with father. O.J.P.’s



12
      See In re M.A.A., No. 01-20-00709-CV, 2021 WL 1134308, at *8 (Tex. App.—
      Houston [1st Dist.] Mar. 25, 2021, no pet.) (mem. op.) (noting parent had “virtual
      visits” with child after COVID-19 pandemic began (internal quotations omitted));
      In re A.K.P., No. 04-20-00305-CV, 2021 WL 356900, at *1 (Tex. App.—San
      Antonio Feb. 3, 2021, pet. denied) (mem. op.) (same).
13
      See In re D.L.W.W., 617, S.W.3d 64, 71–73 (Tex. App.—Houston [1st Dist.] 2020,
      no pet.) (noting “Zoom” constitutes “a videoconferencing platform” used to
      facilitate parent-child visitations COVID-19 pandemic); see also United States v.
      Sheppard, Crim. Action No. 5:17-CR-00026-TBR, 2020 WL 6534326, at *1 (W.D.
      Ky. Nov. 5, 2020) (mem. op. and order) (noting “Zoom” is “a video conferencing
                                          16
foster family did not want to facilitate any visits with father either in person or

virtually. O.J.P. referred to father by his first name.

      O.J.P.’s Foster Mother

      O.J.P.’s foster mother testified that O.J.P. had been placed with her family

since June 2019.14 This was the third time that O.J.P. had been placed with his foster

family. The first time that the foster family cared for O.J.P. was from March 2016

to October or November 2016 after he was removed from the care of mother and

father. O.J.P. was one year old at the time, and he turned two years old while he was

in his foster family’s care. When O.J.P. was returned to the care of mother and

father, he was two years old. O.J.P. was placed with the foster family again in April

2017 for about four months. O.J.P. was two years old at the time, and he turned

three years old while in his foster family’s care.

      O.J.P.’s foster mother testified that O.J.P. had special needs. The first time

that O.J.P. came into his foster family’s care, in 2016, he could not talk and had a

severe speech delay. His behavior was also “off.” His foster mother tried to have

O.J.P. evaluated for autism by a behavioral health pediatrician at that time, but he

was put on a waitlist and then returned to mother’s care before his foster mother



      platform” that has been utilized during COVID-19 pandemic due to safety and
      health concerns surrounding in-person proceedings).
14
      At the time of trial, O.J.P. had been in the care of his foster family for more than
      one year.

                                           17
could have him evaluated. When O.J.P. came into his foster family’s care for a

second time in 2017, O.J.P.’s foster mother had him evaluated by a behavioral health

pediatrician. At that time, O.J.P. was still exhibiting the same abnormal behaviors,

but they were worse. O.J.P. still could not talk and had behavioral issues. His foster

mother described his tantrums as “worse than tantrums,” stating that they involved

“a lot of screaming” and fighting. At the time, O.J.P., who was about three years

old, could not feed himself or hold a spoon, fork, or cup. After O.J.P. was evaluated,

he was referred to a neurologist and his foster mother had him participate in the

recommended occupational, speech, and physical therapies. O.J.P. was returned to

mother’s care before O.J.P. was able to participate in his therapies extensively.

O.J.P.’s foster mother estimated that O.J.P. was able to participate in his

recommended therapies for about three months before he was removed from the

foster family’s care and returned to mother’s care.

      After O.J.P. returned to his foster family’s care in 2019, his foster mother had

him evaluated, and he was diagnosed with autism. He also began receiving speech

therapy. Additionally, O.J.P. participated in occupational and physical therapies for

a time, but those therapies were able to be stopped because his foster family was

able to “teach him and get him over that hump.” O.J.P.’s foster family taught him

how to hold a pencil, fork, and cup. They taught O.J.P. to eat with utensils instead

of his hands. O.J.P.’s foster mother noted that with speech therapy, O.J.P.’s speech


                                         18
had improved a lot and his foster family could understand him “a lot better now.”

At the time of trial, O.J.P. was not taking any medication.

      O.J.P.’s foster mother also explained that she had participated in several

Admission, Review, and Dismissal (“ARD”) meetings with O.J.P.’s school to

discuss O.J.P.’s autism.15 O.J.P.’s foster mother stated that the school personnel had

been cooperative in trying to assist and help O.J.P. And O.J.P.’s foster mother

testified that when O.J.P. was attending school in person, before the COVID-19

pandemic, she was in daily contact with school personnel about O.J.P. O.J.P. was

in a “life skill[s] class” at school. O.J.P.’s foster mother believed that she could

cooperate and assist with O.J.P. being evaluated or tested for “different things” in

the future.

      O.J.P.’s foster mother noted that when O.J.P. came back into his foster

family’s care in 2019, his behavior was worse and more extreme. He was still not

talking and could not be understood. He screamed to communicate, fell on the floor

screaming, threw things, hit, bit, spit, and kicked. He was afraid to bathe and would

shovel food in his mouth using his hands to the point that he was choking and

gagging. Because O.J.P. was unable to be left unsupervised, his foster parents were

a part of every service that he was provided so that they could assist. The only time

that someone was not watching O.J.P. was when he was sleeping. O.J.P.’s foster

15
      See TEX. EDUC. CODE ANN. § 29.005; 19 TEX. ADMIN. CODE § 89.1011(d).

                                         19
mother stated that O.J.P.’s behavior had improved while in the care of the foster

family.16

      To help O.J.P., his foster family implemented a structured routine, and his

foster mother noted that it was a lot of responsibility to take care of O.J.P.’s medical,

physical, and emotional needs. Mondays through Fridays, O.J.P. went to school.

O.J.P. was now able to wake himself up every morning between 7:00 a.m. and

7:15 a.m. He ate at the same time every day. On Mondays and Wednesdays, O.J.P.

attended speech therapy sessions with his school in the afternoons. On Tuesdays

and Thursdays, O.J.P. attended private speech therapy sessions in the mornings.

O.J.P. ate dinner at 5:00 p.m., and at around 6:30 p.m., he picked out his pajamas

and showered in his foster parents’ bathroom so that he could be supervised. O.J.P.

then had downtime. At 7:15 p.m., he read a story, sang a song, said his prayers, and

went to bed at 7:30 p.m. He usually fell asleep at about 8:00 p.m. Because, at the

time of trial, O.J.P. was attending school virtually,17 O.J.P.’s foster mother explained




16
      O.J.P.’s foster mother noted that although O.J.P.’s behavior had improved while in
      the foster family’s care, when O.J.P. was upset, he did “things that . . . little kids
      do,” like crying and screaming. O.J.P. was stubborn and had “some temper
      tantrums.” But his behavior had improved during the pendency of this case, and
      when he had tantrums, he did not destroy property or threaten anyone.
17
      Foster mother noted that before the COVID-19 pandemic, O.J.P. attended school in
      person and was at school from 8:00 a.m. to 3:05 p.m. Monday through Friday.

                                            20
that she was his daily instructor and she helped him with his synchronous and

asynchronous school assignments.18

      O.J.P.’s foster mother also explained that when O.J.P. had behavioral issues,

his foster parents tried to redirect him. She used a “time-in” method, rather than a

“time-out,” to allow O.J.P. to sit quietly and calm himself down. He would “count[]

and breathe[], inhale[], exhale[] to calm down.” O.J.P.’s foster mother wanted to

teach O.J.P. to “self-soothe.” At home, the “time-in” method worked well because

O.J.P. trusted his foster family. The stability in the foster family’s home also put

O.J.P. in a stable place.

      As to O.J.P.’s autism, O.J.P.’s foster mother stated that O.J.P. had trouble

understanding and responding to social cues, and he had trouble with eye contact

and making friends. He also exhibited behaviors associated with autism such as

“[f]lapping” or “[w]alking on his toes.” O.J.P.’s foster mother believed that O.J.P.




18
      As to O.J.P.’s virtual schooling schedule, O.J.P.’s foster mother explained that
      O.J.P. had to log onto his computer at 8:00 a.m. to have a Zoom meeting with his
      teacher. After about forty minutes, he would log off and his foster mother would
      help O.J.P. do his assignments that needed to be turned in for the day. O.J.P. would
      log back onto his computer for another forty minutes to engage in instruction with
      his teacher. He would log off, and O.J.P.’s foster mother would facilitate O.J.P.
      actually turning in the assignments that he had completed that day. Then, on
      Mondays and Wednesdays, O.J.P. would have speech therapy sessions through his
      school virtually from 2:05 p.m. to 2:35 p.m. O.J.P.’s school day ended at 3:05 p.m.
      O.J.P.’s foster mother stated that when O.J.P. began virtual schooling from home,
      his foster family completely restructured their schedule to accommodate his virtual
      schooling.

                                           21
could benefit from ABA therapy and that O.J.P “should have his own unique type

of therapy and therapeutic plan.” If ABA therapy was available to O.J.P., his foster

mother would be willing to help facilitate conversations between school personnel

and professional therapists so that O.J.P. could be provided services. O.J.P.’s foster

mother thought that a program designed specifically for O.J.P. that integrated school

and home would be a positive thing for O.J.P., and she would welcome that type of

therapy for O.J.P.

      As to the removal of O.J.P. from the foster family’s home, O.J.P.’s foster

mother explained that at one time during the pendency of the case, the foster family

requested that O.J.P. be removed from their home. That occurred because O.J.P.

was displaying behavioral issues after his visits with father and certain specific

behavioral incidents happened. According to O.J.P.’s foster mother, at the time,

O.J.P. was having “virtual visits” with father because of the COVID-19 pandemic,

and after his visits, his behavior would regress and he would exhibit behaviors like

when “he first came back . . . into” the foster family’s care. Although the foster

family asked for O.J.P. to be removed from the home, O.J.P.’s foster mother was

still worried about the adverse effect that removing O.J.P. from the home could have

on him. O.J.P.’s foster mother noted that when O.J.P. was removed from the foster

family’s home, it was only for seven days, and the foster family agreed to have him

return. O.J.P.’s foster mother spoke to the DFPS caseworker about the difficulties


                                         22
O.J.P. was having being in another placement, and the foster family felt that it was

“the right thing” to bring him back into their home because they wanted what was

best for O.J.P.

      When discussing the foster family’s difficulties with O.J.P.’s visits with

father, O.J.P.’s foster mother noted that before the COVID-19 pandemic, O.J.P. had

in-person visits with father every Wednesday, and the foster family did not prevent

O.J.P. from having those visits. O.J.P. would be picked up by a DFPS caseworker

and taken to the office for his visits because O.J.P.’s foster mother was working

outside the home. O.J.P.’s visits with father occurred regularly until March 2020.

But the situation changed during the COVID-19 pandemic because O.J.P.’s foster

mother had O.J.P. and her other children at home with her all day, while she was

also working remotely from home. Additionally, the number of visits with father

increased. And O.J.P.’s foster mother became responsible for ensuring that O.J.P.

was attending school virtually as well as participating in his therapy sessions. These

changes caused the foster family to have difficulty “accommodat[ing] the extensive

visitation schedule” that O.J.P. had with father. O.J.P.’s foster mother was unable

to take time off of work to facilitate O.J.P.’s virtual visits with father, which would

have been in addition to the time off work that she already spent helping O.J.P.

navigate school virtually and attend his therapy sessions. O.J.P.’s foster mother

could not “get accommodations with [her] job,” and this made adhering to O.J.P.’s


                                          23
scheduled virtual visits with father difficult because O.J.P.’s foster mother would

have to sit in on each virtual visit due to O.J.P.’s disabilities. O.J.P.’s foster mother

could not just “sit [O.J.P.] in front of [an electronic device] and let him have the call”

with father. And O.J.P.’s foster mother could not work while trying to facilitate

O.J.P.’s virtual visits with father because her work involved having confidential calls

with her clients and she could not have those calls and help O.J.P. attend virtual

visits with father at the same time. O.J.P.’s foster mother explained that O.J.P. was

supposed to have multiple visits with father every week and she “didn’t have enough

hands-on-deck to assist” with that between O.J.P.’s own schedule, her work

schedule, foster father’s schedule, and her other son’s school schedule. At one time,

DFPS caseworker Jones came to the foster family’s home to facilitate the virtual

visits between O.J.P. and father, but O.J.P.’s foster mother took over facilitating the

virtual visits until school started in September 2020. O.J.P.’s foster mother did not

request that O.J.P.’s visits with father stop, but father stopped calling.

      As to mother, O.J.P.’s foster mother explained that she is related to mother;

mother is her first cousin, and they grew up together. Mother had not had any

in-person or virtual visits with O.J.P. during the pendency of the case. O.J.P.’s foster

mother expressed that she did not want “to deal” with mother because mother had

“exhibited behaviors that [were] not safe” and O.J.P.’s foster mother did not want to

put her family in an unsafe position. O.J.P.’s foster mother was concerned about


                                           24
O.J.P. ever having visits with mother because of safety concerns for herself and her

family as there had been previous physical altercations between mother and O.J.P.’s

foster mother. In the past, mother had “curs[ed] . . . out” O.J.P.’s foster mother, was

aggressive and threatening toward O.J.P.’s foster mother, and wanted to fight

O.J.P.’s foster mother. Mother had physically attacked O.J.P.’s foster mother when

they both attended the funeral of a family member in 2018. At that time, mother

attacked O.J.P.’s foster mother “[i]n the church and at the gravesite,” and since that

time, O.J.P.’s foster mother had avoided seeing mother.

      O.J.P.’s foster mother noted that mother had reached out to her during the

pendency of this case by text message. In text messages, mother had told O.J.P.’s

foster mother “to protect [O.J.P.] from the cartel.” Mother stated that O.J.P. and

O.J.P.’s foster mother were “in danger” and told O.J.P.’s foster mother to “hide”

herself and O.J.P. “from the cartel.” Mother sent O.J.P.’s foster mother photographs

“of people whom [O.J.P.’s foster mother was] supposed to hide from” who were

purportedly related to the cartel. Such text messages were sent by mother to O.J.P.’s

foster mother consistently throughout the case. Mother had also made threats toward

O.J.P.’s foster mother in text messages, and she had sent O.J.P.’s foster mother text

messages saying that she was unstable and she “want[ed] to kill herself.” Mother

also reached out to other family members in the same way. When O.J.P.’s foster




                                          25
mother was told that it was possible that mother could have visits with O.J.P.,

O.J.P.’s foster mother became concerned for her family’s safety and O.J.P.’s safety.

      O.J.P.’s foster mother stated that the foster family wanted to adopt O.J.P. and

they loved him. He was a part of their family, and his foster parents viewed him as

their son. According to O.J.P.’s foster mother, O.J.P.’s foster family was able to

provide him with a safe and stable home.19 O.J.P.’s foster mother planned to

continue to take care of O.J.P. and believed that it was in O.J.P.’s best interest to

remain in the care of his foster family.

      Mother’s FSP

      The trial court admitted into evidence a redacted copy of mother’s FSP. The

FSP states that DFPS wanted O.J.P. to grow up in a stable, safe, and narcotics-free

environment. The FSP states that O.J.P. had positive interactions with his foster

family and had a sense of belonging within the family.

      As to mother, the FSP states that she “need[ed] to address her inability to

prevent” O.J.P. from “being a victim of neglect” by completing parenting classes “to

learn age[-]appropriate parenting skills,” completing a substance abuse assessment

and following its recommendations, completing random narcotics-use testing to help

“address concerns with her . . . substance abuse,” participating in a psychosocial



19
      O.J.P.’s foster mother noted that her family had been living in their current home
      since 2018.

                                           26
evaluation and following its recommendations, refraining from participating in any

illegal and criminal activity throughout the duration of the case, and attending and

participating in all court hearings, permanency conferences, scheduled visitations,

and meetings requested by DFPS and the trial court. The FSP also states that there

were allegations of “power control” or violence between mother and father, and

mother and father’s relationship had been characterized by increased disruption of

positive interactions around O.J.P., along with a lack of cooperation and emotional

or verbal abuse.

      Under her FSP, mother was required to, among other things: (1) obtain, pay

for, and maintain appropriate housing for herself and O.J.P., (2) provide a lease

agreement and allow home visits by a DFPS caseworker, (3) notify a DFPS

caseworker within seventy-two hours of any move and provide names of any persons

living in her home or apartment and their relationship with her, (4) obtain

employment to provide for O.J.P., (5) provide a DFPS caseworker with pay stubs

monthly along with the business name, phone numbers, address, supervisor name,

and work schedule, (6) notify a DFPS caseworker within seventy-two hours of any

changes in her employment, (7) complete approved parenting classes and provide a

certification of completion no later than thirty days after the class is completed,

(8) participate in a substance abuse evaluation and follow the recommendations of

the evaluation, (9) participate in random narcotics-use testing, (10) refrain from


                                        27
participating with and interacting with people who have a history of narcotics use or

abuse and develop a positive and narcotics-free support system to assist in

maintaining a narcotics-free lifestyle, (11) participate in a psychosocial assessment

and follow all recommendations of the assessment, and (12) participate in domestic

violence classes.

      Narcotics-Use Testing Records

      The trial court admitted into evidence a copy of an order from the trial court,

dated August 8, 2019, requiring mother to “[r]emain in the [c]ourtroom” to submit

to narcotics-use testing on that date. The trial court also admitted into evidence

copies of orders from the trial court, dated October 17, 2019 and January 30, 2020,

requiring mother to report to the National Screening Center by 6:00 p.m. on October

18, 2019 and February 3, 2020 to submit to narcotics-use testing. And the trial court

admitted into evidence a copy of an order from the trial court, requiring mother to

report to the National Screening Center by 5:00 p.m. on March 13, 2020 to submit

to narcotics-use testing as well as a copy of an order from the trial court, requiring

mother to immediately report to the National Screening Center on July 31, 2020 to

submit to narcotics-use testing.

      Additionally, the trial court admitted into evidence records from the National

Screening Center, stating that mother, during the pendency of this case, failed to




                                         28
appear for narcotics-use testing as ordered on August 8, 2019 and October 18,

2019.20

      Bruce Jeffries

      Bruce Jeffries testified that he is the custodian of records for the National

Screening Center. According to the records of the National Screening Center,

mother had not shown up for narcotics-use testing in 2019 or 2020. If she had come

to the National Screening Center for narcotics-use testing in 2019 or 2020, Jeffries

would have been able to find a record of that.

      Casa de Esperanza Records

      The trial court admitted into evidence a copy of the 237 pages of records from

Casa de Esperanza de Los Ninos, Inc. (“Casa de Esperanza”) related to O.J.P. These

records indicate that O.J.P. was placed in the care of Casa de Esperanza in March

2016 because mother was unstable due to homelessness,21 could not take care of

O.J.P., tested positive for marijuana use, and needed to “work services with DFPS.”

The records also state that mother and father had “substance abuse issues” and

“domestic violence” issues. Mother reported that she and father used marijuana, and



20
      Other records admitted into evidence by the trial court related to mother’s previous
      narcotics-use testing results show that mother tested positive for marijuana use in
      April 2017 and positive for cocaine use in September 2017.
21
      According to the records, although mother was provided information for several
      shelters, she “continue[d] to behave in a manner that cause[d] shelters not to agree
      to allow her to stay.”

                                           29
she “struggle[d] with drug abuse.” She also reported that she was in an abusive

relationship with father, stating that father was the perpetrator of physical,

emotional, and sexual abuse. Mother stated that she had “a criminal history of

assault,” and she and father had both been convicted of assault in the past. 22 O.J.P.

had witnessed domestic violence disputes between mother and father. Mother and

father lacked stability and did not have an appropriate support system.

      As to O.J.P., while in the care of Casa de Esperanza, he required dental work

because of “dental decay” and cavities. He underwent dental surgery, under general

anesthesia, and received four “caps” on his “upper four front teeth.” The records

also note that O.J.P. was “[v]ery delayed in all areas.” He was evaluated by a speech

therapist and determined to have a speech delay—a “mixed receptive/expressive

language delay.” (Internal quotations omitted.) And he was also evaluated by an

occupational therapist and determined to have a delay in “cognitive and emotional

development affected by fight/flight reactions.”      (Internal quotations omitted.)

O.J.P. needed to be taught “basic skills” and demonstrated “delayed motor skills.”

Physical therapy and speech therapy twice a week for at least six months were

recommended to address O.J.P.’s delays.          O.J.P. was also evaluated by a



22
      The records show that mother had been convicted of the misdemeanor offense of
      assault in 2006 and sentenced to confinement for sixty days. See TEX. PENAL CODE
      ANN. § 22.01. And she was convicted of the misdemeanor offense of assault of a
      family member in 2014 and sentenced to confinement for twenty days. See id.

                                         30
developmental specialist who determined that he “scored at or near age level for

cognitive and fine motor skills,” but his “receptive and expressive language skills

were significantly below age level.” (Internal quotations omitted.)

      The records state that in April 2016, O.J.P. was placed with his foster family

and left the care of Casa de Esperanza.

      Santa Maria Hostel Records

      The trial court admitted into evidence copies of two sets of records from Santa

Maria Hostel—records from 2016 and records from 2020. The records from 2020

indicate that mother was admitted to Santa Maria Hostel on August 6, 2020—a few

months before trial. Mother was thirty-three years old at the time. Mother was

unsuccessfully discharged from Santa Maria Hostel on August 18, 2020—twelve

days later.

      At Santa Maria Hostel, mother reported a history of methamphetamine and

marijuana use and stated that she had used both narcotics in the last thirty days before

admission to Santa Maria Hostel. Mother first used marijuana when she was

seventeen years old, and she first used methamphetamine when she was thirty-one

years old. Mother reported that she was using methamphetamine on a daily basis.

Mother had “a history of experiencing previous withdrawal symptoms.” The records

also show that mother responded “[y]es” to the following questions about her

narcotics use:


                                          31
• “Have you experienced a non-fatal overdose?”;

• “Have you ever been administered naloxone or Narcan?”;

• “Have you gotten sick or had withdrawal if you quit drinking or missed
  taking a drug?”;

• “Have you used larger amounts of alcohol or drugs or used them for a
  longer time than you had intended?”;

• “Have you tried to cut down on alcohol or drugs and were unable to do
  it?”;

• “Have you spent a lot of time getting alcohol or drugs, using them, or
  recovering from their use?”;

• “Have you gotten so high or sick from alcohol or drugs that it . . . [k]ept
  you from doing work, going to school, or caring for children?”;

• Have you gotten so high or sick from alcohol or drugs that it . . . [c]aused
  physical health or medical problems?”;

• “Have you spent less time at work, school, or with friends so that you could
  drink or use drugs?”;

• “Has your use of alcohol or drugs caused . . . [e]motional or psychological
  problems?”;

• “Has your use of alcohol or drugs caused . . . [p]roblems with family,
  friends, work, or police?”;

• “Have you increased the amount of alcohol or drugs you were taking so
  that you could get the same effect as before?”; and

• “Have you continued drinking or taking a drug to avoid withdrawal or to
  keep from getting sick?”




                                  32
The records show that mother was diagnosed with severe amphetamine use disorder

and severe cannabis use disorder. The records state that mother appeared to

“remain[] ambivalent about long-term change.”

      Mother also reported at Santa Maria Hostel that she was unemployed and

homeless. She stated that she was “sleeping on the streets” and “eating from trash

can[s].”   And she reported that she had previously been diagnosed with

post-traumatic stress disorder, bipolar disorder, depression, anxiety, schizophrenia,

paranoia, psychosis, and a sleep disorder, but she had not taken medication in over

a year. Further, mother stated that she had a history of “Intimate Partner Violence”

and that she had been “bullied” at home. Mother stated that she was “married to a

meth user and her fianc[é] [was] a drug dealer.” “Both of the men in her life [were]

abusive toward her” and her “husband [was] abusive to [her] son as well.” Mother

did not “communicate with [her] family.”

      The records additionally indicate that mother was unsuccessfully discharged

from Santa Maria Hostel after “repeatedly going through filing cabinets and

violating staff and client privacy.” Mother was reportedly looking for her cellular

telephone. She asked a “night shift tech for a snack and when the [tech] left the front

of the tech station to get it[,] [mother] began going through the filing cabinet that

ha[d] the clients[’] cell[ular] [tele]phones in it.” Mother became upset and angry

when she was “caught” by staff members. Mother also “kicked a pregnant cat” after


                                          33
being confronted. During her stay at Santa Maria Hostel, mother “bullied and

manipulated clients by intimidation and threats,” and mother “lash[ed] out at other

clients.” Mother was involved in an altercation with her roommates. Mother

“pour[ed] water on the bed of her roommates” and was “accused of stealing food

from her roommates.” Mother was also “caught turning the water off at the toilet.”

Mother did not “follow the rules of the program” and engaged in “violate behavior.”

      The 2016 records from Santa Maria Hostel show that mother was admitted to

Santa Maria Hostel on February 22, 2016. She was unsuccessfully discharged on

March 1, 2016—seven days later.23 The records state that mother reported using

marijuana and alcohol in the past year and that she lasted used alcohol and marijuana

two days before being admitted to Santa Maria Hostel. Mother reported that, at the

time, O.J.P. was one year old. DFPS had referred mother to Santa Maria Hostel for

treatment.

      The records also show that mother reported at Santa Maria Hostel that she

first used alcohol when she was thirteen years old and she usually drank four glasses

of wine “per episode.” Mother first used marijuana at seventeen years old, and she

reported that she used it daily to avoid “feel[ing] what was going on around her and

in her life.” The records show that mother responded, “[y]es,” to the following

questions:

23
      Mother turned twenty-nine years old while she was at Santa Maria Hostel in 2016.

                                         34
      • “Have you used larger amounts of alcohol and drugs or used them for a
        longer time than you had intended?”;

      • “Have you spent a lot of time getting alcohol or drugs, using them, or
        recovering from their use?”;

      • “Has your use of alcohol or drugs caused . . . [p]roblems with family,
        friends, work, or police?”; and

      • “Have you increased the amount of alcohol or drugs you were taking so
        that you could get the same effect as before?”

Mother also stated that she frequently used “more than one substance at a time.”

Mother was diagnosed with severe alcohol use disorder and severe cannabis use

disorder.

      Additionally, mother reported that she was homeless, unemployed, and had

“no family support.” Mother stated that she was married and was in an abusive

relationship that involved physical and emotional abuse.

      Mother was unsuccessfully discharged from Santa Maria Hostel for failing to

comply with the “rules and regulations of the program” and for “having aggressive

behaviors towards staff [members] and peers.” Mother “alienated herself from

other[s] because of her dominating and controlling manner while in the treatment

setting.” She “failed to acknowledge the significant problems that ha[d] resulted

from her addictive behavior as well as her [unwillingness] to follow the rules and

regulations of the program.” Mother “focused away from her addiction problems

and consistently focus[ed] on how other[s] ha[d] been unfair to her.” “Despite

                                        35
having an understanding of the treatment process rules and regulations of the

program, [mother] refused to remain in compliance,” even though “numerous

attempts” to encourage her to do so were made by her counselor, the clinical team,

and her DFPS caseworker.

                               Sufficiency of Evidence

      In her first issue, mother argues that the trial court erred in terminating her

parental rights to O.J.P. because the evidence is factually insufficient to support the

trial court’s finding that termination of her parental rights was in the best interest of

O.J.P. See TEX. FAM. CODE ANN. § 161.001(b)(2).

      A parent’s right to “the companionship, care, custody, and management” of

her child is a constitutional interest “far more precious than any property right.”

Santosky v. Kramer, 455 U.S. 745, 758–59 (1982) (internal quotations omitted). The

United States Supreme Court has emphasized that “the interest of [a] parent[] in the

care, custody, and control of [her] child[] . . . is perhaps the oldest of the

fundamental liberty interests recognized by th[e] Court.” Troxel v. Granville, 530

U.S. 57, 65 (2000). Likewise, the Texas Supreme Court has concluded that “[t]his

natural parental right” is “essential,” “a basic civil right of man,” and “far more

precious than property rights.” Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985)

(internal quotations omitted). Consequently, “[w]e strictly construe involuntary




                                           36
termination statutes in favor of the parent.” In re E.N.C., 384 S.W.3d 796, 802 (Tex.

2012).

       Because termination of parental rights is “complete, final, irrevocable and

divests for all time that natural right . . . , the evidence in support of termination must

be clear and convincing before a court may involuntarily terminate a parent’s rights.”

Holick, 685 S.W.2d at 20. Clear and convincing evidence is “the measure or degree

of proof that will produce in the mind of the trier of fact a firm belief or conviction

as to the truth of the allegations sought to be established.” TEX. FAM. CODE ANN.

§ 101.007; see also In re J.F.C., 96 S.W.3d 256, 264 (Tex. 2002). Because the

standard of proof is “clear and convincing evidence,” the Texas Supreme Court has

held that the traditional legal and factual standards of review are inadequate. In re

J.F.C., 96 S.W.3d at 264–68.

       In conducting a factual-sufficiency review in a termination-of-parental-rights

case, we must determine whether, considering the entire record, including evidence

both supporting and contradicting the finding, a fact finder reasonably could have

formed a firm conviction or belief about the truth of the matter on which DFPS bore

the burden of proof. In re C.H., 89 S.W.3d 17, 25–26 (Tex. 2002). We should

consider whether the disputed evidence is such that a reasonable fact finder could

not have resolved the disputed evidence in favor of its finding. In re J.F.C., 96

S.W.3d at 266. “If, in light of the entire record, the disputed evidence that a


                                            37
reasonable factfinder could not have credited in favor of the finding is so significant

that a factfinder could not reasonably have formed a firm belief or conviction, then

the evidence is factually insufficient.” In re H.R.M., 209 S.W.3d 105, 108 (Tex.

2006) (internal quotations omitted).

      Mother argues that the evidence is factually insufficient to support the trial

court’s finding that termination of her parental rights was in the best interest of O.J.P.

because, based on all of the evidence, considered in light of the factors in Holley v.

Adams, 544 S.W.2d 367 (Tex. 1976), and Texas Family Code section 263.307, “no

rational trier of fact could have formed a strong conviction or belief that severing the

parent-child bond [was] in O.J.P.’s best interest.”

      In order to terminate the parent-child relationship, DFPS must establish, by

clear and convincing evidence, one or more of the acts or omissions enumerated in

Texas Family Code section 161.001(b)(1) and that termination of parental rights is

in the best interest of the child. See TEX. FAM. CODE ANN. § 161.001(b); Tex. Dep’t

of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987) (both elements must be

established).

      The best-interest analysis evaluates the best interest of the child. See In re

M.A.A., No. 01-20-00709-CV, 2021 WL 1134308, at *20 (Tex. App.—Houston [1st

Dist.] Mar. 25, 2021, no pet.) (mem. op.); In re D.S., 333 S.W.3d 379, 384 (Tex.

App.—Amarillo 2011, no pet.). It is presumed that the prompt and permanent


                                           38
placement of the child in a safe environment is in his best interest. See TEX. FAM.

CODE ANN. § 263.307(a); In re D.S., 333 S.W.3d at 383.

      There is also a strong presumption that the child’s best interest is served by

maintaining the parent-child relationship. In re L.M., 104 S.W.3d 642, 647 (Tex.

App.—Houston [1st Dist.] 2003, no pet.). Thus, we strictly scrutinize termination

proceedings in favor of the parent. See In re M.A.A., 2021 WL 1134308, at *20; In

re N.L.D., 412 S.W.3d 810, 822 (Tex. App.—Texarkana 2013, no pet.).

      In determining whether the termination of mother’s parental rights was in the

best interest of the child, we may consider several factors, including: (1) the desires

of the child; (2) the current and future physical and emotional needs of the child;

(3) the current and future emotional and physical danger to the child; (4) the parental

abilities of the parties seeking custody; (5) whether programs are available to assist

those parties; (6) plans for the child by the parties seeking custody; (7) the stability

of the proposed placement; (8) the parent’s acts or omissions that may indicate that

the parent-child relationship is not proper; and (9) any excuse for the parent’s acts

or omissions. See Holley, 544 S.W.2d at 371–72; In re L.M., 104 S.W.3d at 647.

We may also consider the statutory factors set forth in Texas Family Code section

263.307. See TEX. FAM. CODE ANN. § 263.307; In re A.C., 560 S.W.3d 624, 631

n.29 (Tex. 2018); In re C.A.G., No. 01-11-01094-CV, 2012 WL 2922544, at *6 &

n.4 (Tex. App.—Houston [1st Dist.] June 12, 2012, no pet.) (mem. op.).


                                          39
      These factors are not exhaustive, and there is no requirement that DFPS prove

all factors as a condition precedent to the termination of parental rights. See In re

C.H., 89 S.W.3d at 27; see also In re C.L.C., 119 S.W.3d 382, 399 (Tex. App.—

Tyler 2003, no pet.) (“[T]he best interest of the child does not require proof of any

unique set of factors nor limit proof to any specific factors.”). The absence of

evidence about some of the factors does not preclude a fact finder from reasonably

forming a strong conviction or belief that termination is in the child’s best interest.

In re C.H., 89 S.W.3d at 27; In re J.G.S., 574 S.W.3d 101, 122 (Tex. App.—Houston

[1st Dist.] 2019, pet. denied).

      The same evidence of acts and omissions used to establish grounds for

termination under Texas Family Code section 161.001(b)(1) may also be relevant to

determining the best interest of the children.24 See In re C.H., 89 S.W.3d at 28; In


24
      The trial court found, as grounds for termination of the parent-child relationship,
      that mother knowingly placed, or knowingly allowed O.J.P. to remain, in conditions
      or surroundings which endangered his physical or emotional well-being; engaged
      in conduct, or knowingly placed O.J.P. with persons who engaged in conduct, which
      endangered his physical or emotional well-being; constructively abandoned O.J.P.,
      who had been in the managing conservatorship of DFPS for not less than six months,
      DFPS made reasonable efforts to return O.J.P. to mother, mother did not regularly
      visit or maintain significant contact with O.J.P., and mother demonstrated an
      inability to provide O.J.P. with a safe environment; and failed to comply with the
      provisions of a court order that specifically established the actions necessary for
      mother to obtain the return of O.J.P. See TEX. FAM. CODE ANN. § 161.001(b)(1)(D),
      (E), (N), (O). Mother does not assert, as an issue on appeal, that the evidence was
      legally or factually insufficient to support the trial court’s findings under Texas
      Family Code Section 161.001(b)(1). See TEX. R. APP. P. 38.1(f) (appellant’s “brief
      must state concisely all issues or points presented for review”); Gonzales v.
      Thorndale Coop. Gin & Grain Co., 578 S.W.3d 655, 657 (Tex. App.—Houston
                                          40
re L.M., 104 S.W.3d at 647. The trial court is given wide latitude in determining the

best interest of the child. Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982);

see also Cuellar v. Flores, 238 S.W.2d 991, 992 (Tex. App.—San Antonio 1951, no

writ) (trial court “faces the parties and the witnesses, observes their demeanor and

personality, and feels the forces, powers, and influences that cannot be discerned by

merely reading the record”).

      1.     Child’s Desires

      When mother’s parental rights were terminated, O.J.P. was about

six-and-a-half years old. He did not directly express a desire as to whether he wished

to return to mother’s care or remain in the care of his foster family. DFPS

caseworker Jones testified that O.J.P. referred to mother by her first name.

      When there is no specific evidence of a child’s desires and a child is too young

to express those desires, a fact finder may consider evidence that the child is bonded


      [14th Dist.] 2019, no pet.) (“As the appellant, [she] bore the responsibility to frame
      the issues and arguments for h[er] appeal; and we have no discretion to create an
      issue . . . not raised in the appellant’s brief.”); Point of Error, BLACK’S LAW
      DICTIONARY (11th ed. 2019) (defining “point of error” as “[a]n alleged mistake by
      a lower court asserted as a ground for appeal”); see also In re N.G., 577 S.W.3d
      230, 234 (Tex. 2019) (“When a parent has presented the issue on appeal, an
      appellate court that denies review of a section 161.001(b)(1)(D) or (E) finding
      deprives the parent of a meaningful appeal and eliminates the parent’s only chance
      for review of a finding that will be binding as to parental rights to other children.”
      (emphasis added)); In re D.T., 593 S.W.3d 437, 439 n.3 (Tex. App.—Texarkana
      2019) (“[T]he Texas Supreme Court has held that due process demands that we
      review the evidence supporting findings under Grounds D and E [only] when they
      are challenged on appeal . . . .” (emphasis added), aff’d, 625 S.W.3d 62 (Tex.
      2021).

                                            41
with his foster family, receives good care in his current placement, and has spent

minimal time with a parent. See In re L.W., No. 01-18-01025-CV, 2019 WL

1523124, at *18 (Tex. App.—Houston [1st Dist.] Apr. 9, 2019, pet. denied) (mem.

op.); In re L.M.N., No. 01-18-00413-CV, 2018 WL 5831672, at *20 (Tex. App.—

Houston [1st Dist.] Nov. 8, 2018, pet. denied) (mem. op.). At the time of trial, O.J.P.

had been placed with his foster family for more than one year. This was the third

time that O.J.P. had been placed with his foster family since he was one year old.

Jones testified that mother had not visited O.J.P. during the pendency of this case.

See In re K.S.O.B., No. 01-18-00860-CV, 2019 WL 1246348, at *19 (Tex. App.—

Houston [1st Dist.] Mar. 19, 2019, no pet.) (mem. op.) (considering evidence that

parent missed visits with children when evaluating children’s desires).

      Father estimated that O.J.P. had spent about “half his life” living with his

foster family. See In re L.M.N., 2018 WL 5831672, at *20 (considering young child

had spent majority of life with foster parents). While in the care of his foster family,

O.J.P. “ha[d] received everything that [mother and father had] wanted to give him

in a much quicker time frame as far as his schooling, his medical [treatment], [and]

his therapies.” Father believed that O.J.P. was excelling in his placement with his

foster family, and O.J.P. had thrived more with his foster family than he had in the

care of mother and father.       Father noted that O.J.P.’s speech had improved




                                          42
significantly while in the care of his foster family, which father believed was the

result of the care that O.J.P. had been receiving from his foster family.

      Jones testified that O.J.P.’s foster family was meeting his physical and

emotional needs, and she described O.J.P. as “a happy kid.” O.J.P.’s foster family

took him to dental appointments, ensured that he received his required therapies, and

spent time engaging him in therapeutic activities outside of his normal therapy

sessions. Jones noted that O.J.P’s improvement during the pendency of the case was

due to his foster family “tak[ing] care of him and ensur[ing] that he ha[d] everything

[that] he need[ed] in order to be successful with []his therap[ies].” O.J.P.’s foster

family supported O.J.P. receiving services that would help his educational process

and his social skills, and the foster family was willing to work with “other people,”

such as “Disability Rights Texas [and] local authority service coordinators[,] to help

bring [any] services [that O.J.P. needed] into the home.” Jones believed that O.J.P.’s

foster family had the “temperament and the wherewithal to be able to work with

[O.J.P.’s] school and get the services in place.” Whatever plan was put in place for

O.J.P., his foster family would “follow the plan.” His foster family had indicated

that they enjoyed working with the personnel at O.J.P’s school and that O.J.P. liked

his school.

      Jones noted that each of the three times that O.J.P. had been removed from

mother and father’s care in the six-and-a-half years of his life, he had stayed with


                                          43
his same foster family. O.J.P.’s foster family wanted to adopt him. Mother’s FSP

states that O.J.P. had positive interactions with his foster family and a sense of

belonging within the family.

      O.J.P.’s foster mother testified that her family had cared for O.J.P. each of the

three times that he had been removed from mother and father’s care. The first time

O.J.P. came into her care, he was one year old. O.J.P.’s foster family wanted to

adopt him, and they loved him. O.J.P.’s foster mother stated that he was part of their

family, and his foster parents viewed him as their son. The foster family was able

to provide O.J.P. with a safe and stable home. O.J.P.’s foster mother extensively

detailed the medical, therapeutic, and educational needs of O.J.P. that the foster

family had addressed and continued to address in order to help O.J.P thrive. See In

re L.M.N., 2018 WL 5831672, at *20 (considering evidence children doing well in

placement with foster parents, who were meeting children’s needs); In re M.L.R-U.,

Jr., 517 S.W.3d 228, 238 (Tex. App.—Texarkana 2017, no pet.) (considering

evidence foster family provided safe and healthy environment when determining

children’s desires).

      2.     Current and Future Physical and Emotional Needs and Current
             and Future Physical and Emotional Danger

             a.        Safe and Stable Home

      A child’s need for a safe and stable home is a paramount consideration in

assessing the best interest of the child. See In re L.W., 2019 WL 1523124, at *18;

                                          44
see also TEX. FAM. CODE ANN. § 263.307(a) (prompt and permanent placement of

child in safe environment presumed to be in child’s best interest); In re G.M.G., 444

S.W.3d 46, 60 (Tex. App.—Houston [14 Dist.] 2014, no pet.) (parent who lacks

ability to provide child with safe and stable home is unable to provide for child’s

emotional and physical needs); Adams v. Tex. Dep’t of Family & Protective Servs.,

236 S.W.3d 271, 280 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (in children’s

best interest to be raised in consistent, stable, and nurturing environment).

      Mother, in her briefing, acknowledged that she “still s[ought] stability,” “had

not demonstrated stability in housing,” and “struggled throughout the case with

homelessness.” There is also no evidence in the record that mother is able to provide

O.J.P. with a safe and stable home. See In re P.S., No. 02-16-00458-CV, 2017 WL

1173845, at *9 (Tex. App.—Fort Worth Mar. 30, 2017, no pet.) (mem. op.)

(children’s basic needs include safe, stable, and nurturing home environment); see

also Adams, 236 S.W.3d at 280 (parent’s history of failing to provide children with

“stable and nurturing environment” demonstrates termination of parental rights in

children’s best interest). Mother reported, a few months before trial, in August 2020

at Santa Maria Hostel, that she was homeless,25 unemployed, “sleeping on the


25
      Mother also had a history of being unable to provide a safe and stable home for
      O.J.P. In 2016, O.J.P. was placed in the care of Casa de Esperanza and then in the
      care of his foster family because mother was unstable due to homelessness and could
      not take care of O.J.P. The records from Casa de Esperanza state that although
      mother was provided information for several shelters, she “continue[d] to behave in
                                          45
streets,” and “eating from trash can[s].” She did not “communicate with [her]

family,” and her fiancé was “a drug dealer.” DFPS caseworker Jones testified that

mother told her she was homeless, did not provide Jones with a leasing agreement

for any housing arrangement, and did not provide any pay stubs indicating that she

was employed. Jones described mother’s “presence in th[e] case” as “sporadic,” and

at times during the pendency of the case, DFPS could not locate mother. Jones did

not believe that mother could provide O.J.P. with a safe environment. See TEX. FAM.

CODE ANN. § 263.307(b)(12)(D) (in determining whether parent willing and able to

provide child with safe environment, considering whether parent demonstrates

adequate parenting skills, including by providing child with “a safe physical home

environment”); In re D.R.M., No. 13-17-00320-CV, 2017 WL 6616738, at *5–6

(Tex. App.—Corpus Christi–Edinburg Dec. 28, 2017, no pet.) (mem. op.) (where

parent admitted to being homeless and being unable to provide stable housing to

children, record established parent exposed children to emotional and physical

danger and could not provide for their emotional and physical needs now or in

future); In re J.T.G., No. 14-10-00972-CV, 2012 WL 171012, at *17 (Tex. App.—

Houston [14th Dist.] Jan. 19, 2012, pet. denied) (mem. op.) (“A parent who lacks

stability, income, and a home is unable to provide for a child’s emotional and



      a manner that cause[d] shelters not to agree to allow her to stay.” Two months
      before trial, mother told father that she was homeless.

                                        46
physical needs.”); In re D.C., 128 S.W.3d 707, 717 (Tex. App.—Fort Worth 2004,

no pet.) (evidence of parent’s inability to provide stable home and remain gainfully

employed supports trial court’s finding termination in child’s best interest).

      Mother also sent disturbing text messages during this case to Jones and

O.J.P.’s foster mother. Mother sent Jones “random text messages asking for welfare

checks” on O.J.P., stating that O.J.P. was “in danger” or that mother was “in danger.”

Mother stated that she “ha[d] been taken against her will,” “the cartel [was] out to

get her,” and she “need[ed] witness protection.” Mother also reached out to O.J.P.’s

foster mother during the pendency case, sending O.J.P.’s foster mother text

messages stating that O.J.P. and O.J.P.’s foster mother were “in danger” and telling

O.J.P.’s foster mother to “hide” herself and O.J.P. “from the cartel.” Mother sent

O.J.P.’s foster mother photographs “of people whom [O.J.P.’s foster mother was]

supposed to hide from” who were purportedly related to the cartel. Such text

messages were sent to O.J.P.’s foster mother consistently throughout this case.

Mother also made threats toward O.J.P.’s foster mother in text messages, and she

sent O.J.P.’s foster mother text messages saying that she was unstable and she

“want[ed] to kill herself.” Mother also reached out to other family members in the

same way. See Jordan v. Dossey, 325 S.W.3d 700, 723–24 (Tex. App.—Houston

[1st Dist.] 2010, pet. denied) (“A parent’s mental instability . . . may contribute to a

finding that the parent engaged in a course of conduct that endangered a child’s


                                          47
physical or emotional well-being.”); In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—

Houston [14th Dist.] 2003, no pet.) (“[T]he trial court could have considered

[parent’s] mental state as endangering [the child’s] well-being.”).

             b.     Violence and Abuse

      A child’s exposure to violence in the home undermines the safety of the home

environment and is relevant when considering the best interest of the child. See In

re L.W., 2019 WL 1523124, at *19; In re A.K., Nos. 07-17-00353-CV,

07-17-00354-CV, 2018 WL 912703, at *5 (Tex. App.—Amarillo Feb. 15, 2018, pet.

denied) (mem. op.); see also In re O.N.H., 401 S.W.3d 681, 685 (Tex. App.—San

Antonio 2013, no pet.) (“[I]t [is] a form of abuse for the children to be exposed to

an environment where physical abuse occurred even if it was not directed toward

them.”). Further, a parent’s violent behavior while a child is in the home places the

child in severe emotional danger. See In re S.B., 207 S.W.3d 877, 886–87 (Tex.

App.—Fort Worth 2006, no pet.). A parent’s past performance as a parent is relevant

to a determination of her present and future abilities to provide for a child. See In re

C.H., 89 S.W.3d at 28; In re L.W., 2019 WL 1523124, at *19; In re E.D., 419 S.W.3d

615, 620 (Tex. App.—San Antonio 2013, pet. denied) (trial court may measure

parent’s future conduct by past conduct); see also Schaban-Maurer v.

Maurer-Schaban, 238 S.W.3d 815, 824 (Tex. App.—Fort Worth 2007, no pet.)




                                          48
(“[T]rial courts [have] relied on evidence of past violence as an indicator of future

behavior in parental termination and child custody cases.”).

      It is undisputed that mother and father had an abusive relationship, including

while O.J.P. was in their care. Father testified that O.J.P. had been removed from

the care of mother and father in the past because of “domestic issues,” and father

stated that he had “a history of domestic violence with” mother. See In re N.J.H.,

575 S.W.3d 822, 835 (Tex. App.—Houston [1st Dist.] 2018, pet. denied) (history of

domestic violence supports trial court’s finding that termination of parental rights in

child’s best interest); D.N. v. Tex. Dep’t of Family & Protective Servs., No.

03-15-00658-CV, 2016 WL 1407808, at *2 (Tex. App.—Austin Apr. 8, 2016, no

pet.) (mem. op.) (“[D]omestic violence may constitute endangerment, even if the

violence is not directed at the child.”). Mother and father got into physical fights,

and they both hit each other on multiple occasions. At times, O.J.P. was present for

the fights between mother and father. See In re J.S.-A, No. 01-17-00491-CV, 2018

WL 891236, at *8 (Tex. App.—Houston [1st Dist.] Feb. 15, 2018, pet. denied)

(mem. op.) (evidence of violence in home supports finding placement of children

with parent likely to subject them to emotional and physical danger now and in

future). Mother and father sustained minor bruising from their physical fights.

Father stated that mother had assaulted him in from of O.J.P. and mother had been

“violent” with him. Father believed that his and mother’s narcotics use contributed


                                          49
to their physical fights. See TEX. FAM. CODE ANN. § 263.307(b)(7) (in determining

whether parent able to provide child with safe environment, considering history of

abusive and assaultive conduct by child’s family and others with access to child’s

home); In re A.K.T., No. 01-18-00647-CV, 2018 WL 6423381, at *16 (Tex. App.—

Houston [1st Dist.] Dec. 6, 2018, pet. denied) (mem. op.) (considering evidence of

mother’s history of engaging in violent and abusive conduct in analyzing current and

future emotional danger to child); Clements v. Haskovec, 251 S.W.3d 79, 87 (Tex.

App.—Corpus Christi–Edinburg 2008, no pet.) (in parental-termination cases,

evidence that parent in past engaged in abusive conduct permits inference parent will

continue behavior in future).

      During his testimony, father described an incident in 2018 involving mother.

The LCPD called father to come pick up O.J.P. from the LCPD station because

mother had “got[ten] into an altercation with whoever she was living with

and . . . the cops came and they arrested her.” See In re A.K.T., 2018 WL 6423381,

at *16 (considering evidence that parent’s violent conduct had caused her to be

arrested and “jail[ed]” in analyzing current and future emotional and physical danger

to child (alteration in original) (internal quotations omitted)); In re B.J., No.

01-15-00886-CV, 2016 WL 1389054, at *12 (Tex. App.—Houston [1st Dist.] Apr.

7, 2016, no pet.) (mem. op.) (considering evidence of parent’s criminal record in

determining present and future emotional and physical danger to children); In re


                                         50
T.L.S., No. 01-12-00434-CV, 2012 WL 6213515, at *6 (Tex. App.—Houston [1st

Dist.] Dec. 13, 2012, no pet.) (mem. op.) (evidence of parent’s criminal history may

support trial court’s finding termination of parental rights in children’s best interest);

see also In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied)

(“As a general rule, conduct that subjects a child to a life of uncertainty and

instability endangers the physical and emotional well-being of [the] child.”). Mother

told father that she was intoxicated at the time. Father did not believe that O.J.P.

would be safe if he was returned to mother’s care. See In re A.M., 385 S.W.3d 74,

82 (Tex. App.—Waco 2012, pet. denied) (“Evidence of past misconduct . . . can be

used to measure a parent’s future conduct.”); Schaban-Maurer, 238 S.W.3d at 824

(“[T]rial courts [have] relied on evidence of past violence as an indicator of future

behavior in parental termination and child custody cases.”).

      Mother’s FSP states that there were allegations of “power control” or violence

between mother and father, and mother and father’s relationship had been

characterized by increased disruption of positive interactions around O.J.P., along

with a lack of cooperation and emotional or verbal abuse. DFPS caseworker Jones

testified that, as part of her FSP, mother was required to participate in domestic

violence classes, but she did not do so.

      O.J.P.’s foster mother also testified that she believed that mother had

“exhibited behaviors that [were] not safe,” and she felt that contact with mother put


                                           51
her family in an unsafe position. O.J.P.’s foster mother explained that there had been

physical altercations between her and mother in the past. According to O.J.P.’s

foster mother, mother had “curs[ed] . . . out” O.J.P.’s foster mother and had

physically attacked O.J.P.’s foster mother when they both attended the funeral of a

family member in 2018. Mother attacked O.J.P.’s foster mother “[i]n the church and

at the gravesite,” and since that time, O.J.P.’s foster mother had avoided seeing

mother. See In re A.K.T., 2018 WL 6423381, at *12 (parent’s lack of self-control

and propensity for violence may be considered as evidence of endangerment);

Schaban-Maurer, 238 S.W.3d at 824 (“[T]rial courts [have] relied on evidence of

past violence as an indicator of future behavior in parental termination and child

custody cases.”).

      Since 2016, mother has reported, as evidenced by the Casa de Esperanza

records and the Santa Maria Hostel records, that she and father had engaged in

domestic violence. Mother reported that she was in an abusive relationship with

father and stated that father was the perpetrator of physical, emotional, and sexual

abuse. Mother acknowledged that O.J.P. had witnessed domestic violence between

her and father. Mother stated that she had been “bullied” at home and had a history

of “Intimate Partner Violence.”      See In re L.W., 2019 WL 1523124, at *14

(“[A]busive conduct by a parent or other person in the children’s home may produce

an environment that endangers the physical and emotional well-being of the


                                         52
children.”). A few months before trial, at Santa Maria Hostel, mother reported that

she was “married to a meth user and her fianc[é] [was] a drug dealer.” “Both of the

men in her life [were] abusive toward her,” and her “husband [was] abusive to [her]

son as well.” See id. at *13, *20 (“A parent endangers her children by accepting the

endangering conduct of other people.”); Jordan, 325 S.W.3d at 721 (“[A] child is

endangered when the environment creates a potential for danger which the parent is

aware of but disregards.”).

      Additionally, the records from Santa Maria Hostel indicate that mother was

unsuccessfully discharged from Santa Maria Hostel in August 2020 after “repeatedly

going through filing cabinets and violating staff and client privacy.” When mother

was “caught” by staff members, she became upset and angry and “kicked a pregnant

cat.” During her stay at Santa Maria Hostel in August 2020, mother “bullied and

manipulated clients by intimidation and threats,” and mother “lash[ed] out at other

clients.” Mother was involved in an altercation with her roommates. See In re

A.K.T., 2018 WL 6423381, at *12 (parent’s lack of self-control and propensity for

violence may be considered as evidence of endangerment); In re P.M.B., No.

01-17-00621-CV, 2017 WL 6459554, at *13 (Tex. App.—Houston [1st Dist.] Dec.

19, 2017, pet. denied) (mem. op.) (evidence of parent’s aggressive and hostile

behavior throughout case supported trial court’s finding termination of parental

rights was in children’s best interest). Mother “pour[ed] water on the bed of her


                                        53
roommates” and was “accused of stealing food from her roommates.” Mother was

also “caught turning the water off at the toilet.” Previously, in 2016, mother was

unsuccessfully discharged from Santa Maria Hostel for failing to comply with the

“rules and regulations of the program” and for “having aggressive behaviors towards

staff [members] and peers.” See In re A.K.T., 2018 WL 6423381, at *12 (parent’s

lack of self-control and propensity for violence may be considered as evidence of

endangerment); Schaban-Maurer, 238 S.W.3d at 824 (“[T]rial courts [have] relied

on evidence of past violence as an indicator of future behavior in parental

termination and child custody cases.”).

      Mother has been convicted of the offense of assault at least twice. See In re

A.K.T., 2018 WL 6423381, at *16 (considering evidence that parent’s violent

conduct had caused her to be arrested and “jail[ed]” in analyzing current and future

emotional and physical danger to child (alteration in original) (internal quotations

omitted)); In re J.S.B., Nos. 01-17-00480-CV, 01-17-00481-CV, 01-17-00484-CV,

2017 WL 6520437, at *19 (Tex. App.—Houston [1st Dist.] Dec. 21, 2017, pet.

denied) (mem. op.) (parent’s criminal record revealed pattern of violent behavior

that could put children at risk of harm); In re B.J., 2016 WL 1389054, at *12

(considering evidence of parent’s criminal record in determining present and future

emotional and physical danger to children); In re T.L.S., 2012 WL 6213515, at *6

(evidence of parent’s criminal history may support trial court’s finding termination


                                          54
of parental rights in children’s best interest); see also In re R.W., 129 S.W.3d at 739

(“As a general rule, conduct that subjects a child to a life of uncertainty and

instability endangers the physical and emotional well-being of [the] child.”).

             c.     Alcohol and Narcotics Use

      Illegal narcotics use by a parent supports a conclusion that the child’s

surroundings endanger his physical or emotional well-being. In re L.W., 2019 WL

1523124, at *20; In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003,

no pet.). Further, a parent endangers her child by accepting the endangering conduct

of other people. In re L.W., 2019 WL 1523124, at *13, *20; Jordan, 325 S.W.3d at

721 (“[A] child is endangered when the environment creates a potential for danger

which the parent is aware of but disregards.”). This includes a parent’s exposure of

her child to illegal narcotics use by a person in the child’s home. In re L.W., 2019

WL 1523124, at *20.

      According to mother, she began using alcohol at thirteen years old, marijuana

at seventeen years old, and methamphetamine at thirty-one years old.26 See In re

J.O.A., 283 S.W.3d 336, 345 (Tex. 2009) (parent’s use of narcotics and its effect on

her ability to parent qualifies as endangering conduct); In re M.R.R., No.

10-15-00303-CV, 2016 WL 192583, at *5 (Tex. App.—Waco Jan. 14, 2016, no pet.)

(mem. op.) (“A parent’s continued drug use demonstrates an inability to provide for

26
      O.J.P. was born when mother was twenty-seven years old.

                                          55
the child’s emotional and physical needs and to provide a stable environment for the

child.”); In re A.A.M., 464 S.W.3d 421, 426 (Tex. App.—Houston [1st Dist.] 2015,

no pet.) (“Illegal drug use creates the possibility that the parent will be impaired or

imprisoned and thus incapable of parenting.”). At the time of trial, mother was

thirty-three years old. A few months before trial, in August 2020, mother was

diagnosed with severe amphetamine use disorder and severe cannabis use disorder.

Mother reported at Santa Maria Hostel that she had used methamphetamine and

marijuana in the thirty days before her admission on August 6, 2020—in other

words, during the pendency of this case. Mother admitted to having “a history of

experiencing previous withdrawal symptoms” related to her narcotics use, and she

responded “[y]es” to the following questions about her use:

      • “Have you experienced a non-fatal overdose?”;

      • “Have you ever been administered naloxone or Narcan?”;

      • “Have you gotten sick or had withdrawal if you quit drinking or missed
        taking a drug?”;

      • “Have you used larger amounts of alcohol or drugs or used them for a
        longer time than you had intended?”;

      • “Have you tried to cut down on alcohol or drugs and were unable to do
        it?”;

      • “Have you spent a lot of time getting alcohol or drugs, using them, or
        recovering from their use?”;



                                          56
      • “Have you gotten so high or sick from alcohol or drugs that it . . . [k]ept
        you from doing work, going to school, or caring for children?”;

      • Have you gotten so high or sick from alcohol or drugs that it . . . [c]aused
        physical health or medical problems?”;

      • “Have you spent less time at work, school, or with friends so that you could
        drink or use drugs?”;

      • “Has your use of alcohol or drugs caused . . . [e]motional or psychological
        problems?”;

      • “Has your use of alcohol or drugs caused . . . [p]roblems with family,
        friends, work, or police?”;

      • “Have you increased the amount of alcohol or drugs you were taking so
        that you could get the same effect as before?”; and

      • “Have you continued drinking or taking a drug to avoid withdrawal or to
        keep from getting sick?”

      Mother also stated that she was married to “a meth user” and “her fianc[é]

[was] a drug dealer.” The Santa Maria Hostel records state that in August 2020,

mother appeared to be “ambivalent about long-term change.”             Mother was

unsuccessfully discharged from Santa Maria Hostel twelve days after she was

admitted.

      In 2016, mother reported to Casa de Esperanza that she “struggle[d] with drug

abuse,” and she sought treatment at Santa Maria Hostel. Mother was admitted to

Santa Maria Hostel on February 22, 2016 and was unsuccessfully discharged from

the rehabilitation center seven days later. At the time, O.J.P. was one year old.


                                        57
Mother reported that she had been using alcohol and marijuana. Mother stated that

she used marijuana to avoid “feel[ing] what was going on around her and in her life”

and that she frequently used “more than one substance at a time.” Mother responded

“[y]es” to the following questions about her alcohol and narcotics use:

      • “Have you used larger amounts of alcohol and drugs or used them for a
        longer time than you had intended?”;

      • “Have you spent a lot of time getting alcohol or drugs, using them, or
        recovering from their use?”;

      • “Has your use of alcohol or drugs caused . . . [p]roblems with family,
        friends, work, or police?”; and

      • “Have you increased the amount of alcohol or drugs you were taking so
        that you could get the same effect as before?”

Mother was diagnosed with severe alcohol use disorder and severe cannabis use

disorder. See In re M.R.R., 2016 WL 192583, at *5 (“A parent’s continued drug use

demonstrates an inability to provide for the child’s emotional and physical needs and

to provide a stable environment for the child.”).      Mother was unsuccessfully

discharged from Santa Maria Hostel in 2016 for failing to comply with the “rules

and regulations of the program” and for “having aggressive behaviors towards staff

[members] and peers.” Mother “alienated herself from other[s] because of her

dominating and controlling manner while in the treatment setting.” She “failed to

acknowledge the significant problems that ha[d] resulted from her addictive

behavior as well as her [unwillingness] to follow the rules and regulations of the


                                         58
program.” Mother “focused away from her addiction problems and consistently

focus[ed] on how other[s] ha[d] been unfair to her.”           “Despite having an

understanding of the treatment process rules and regulations of the program,

[mother] refused to remain in compliance,” even though “numerous attempts” to

encourage her to do so were made by her counselor, the clinical team, and her DFPS

caseworker.

      Father also testified that he and mother used marijuana “[a] few times a week”

in 2017 when O.J.P. was in their care. Although O.J.P was then removed from

mother and father’s care, when he was returned nine to twelve months later, mother

and father started using marijuana again. See In re M.R.R., 2016 WL 192583, at *5

(“A parent’s continued drug use demonstrates an inability to provide for the child’s

emotional and physical needs and to provide a stable environment for the child.”);

In re O.N.H., 401 S.W.3d at 684 (parent endangers child by allowing child to have

“continued exposure to the other parent’s uncontrolled drug habit”).

      According to father, in 2019, he and mother started using methamphetamine.

In re M.R.R., 2016 WL 192583, at *5 (“A parent’s continued drug use demonstrates

an inability to provide for the child’s emotional and physical needs and to provide a

stable environment for the child.”); In re O.N.H., 401 S.W.3d at 684 (parent

endangers child by allowing child to have “continued exposure to the other parent’s

uncontrolled drug habit”). Father admitted to using narcotics with mother while


                                         59
O.J.P. was in another room, and he stated that it happened “often.” In 2019, father

reported to law enforcement officers that mother left O.J.P. in the living room while

she used narcotics in the bathroom. Father did not think it was in O.J.P.’s best

interest for him and mother to use narcotics while O.J.P. was present. See In re S.B.,

207 S.W.3d at 886 (parent’s poor judgment may be considered in determining

child’s best interest); see also In re D.M., 452 S.W.3d 462, 471–74 (Tex. App.—San

Antonio 2014, no pet.) (considering children’s exposure to narcotics use in holding

evidence sufficient to support best-interest finding); In re J.W., No. 2-08-211-CV,

2009 WL 806865, at *5, *7 (Tex. App.—Fort Worth Mar. 26, 2009, no pet.) (mem.

op.) (same). According to father, when mother used methamphetamine, her “entire

demeanor w[as] different.” She would tell father “that she would hear . . . the

neighbors through the walls talking about her,” and she did not act “normal.” Father

observed mother’s abnormal behavior “[a]bout every other day or so” beginning in

February 2019. Father believed that mother’s methamphetamine use caused O.J.P.

“to be abused or neglected” because mother would not get Medicaid coverage for

O.J.P. “because she was afraid that she would get noticed by [law enforcement]” and

“she had warrants.” So, mother would “neglect . . . provid[ing] [O.J.P. with] stuff,

like insurance and dental [work]” even though she was O.J.P.’s custodial parent at

the time. The last time that father saw mother using methamphetamine was in March

2019, on the day that O.J.P. was removed from the care of mother and father.


                                         60
      As part of her FSP, mother was required to participate in random narcotics-use

testing, which she failed to do during the pendency of this case. See In re I.W., No.

14-15-00910-CV, 2016 WL 1533972, at *6 (Tex. App.—Houston [14th Dist.] Apr.

14, 2016, no pet.) (mem. op.) (parent’s “refusal to submit to the drug test may be

treated . . . as if he had tested positive for drugs”); In re C.A.B., 289 S.W.3d 874,

885 (Tex. App.—Houston [14th Dist.] 2009, no pet.) (fact finder could infer that

parent’s failure to submit to court-ordered narcotics-use testing indicated that she

was avoiding testing because she was using narcotics); see also In re T.L.S., 2012

WL 6213515, at *6 (considering evidence of parent’s refusal to take court-ordered

narcotics-use test in determining best interest of child).

             d.     Criminal History

      A parent’s criminal history is relevant in analyzing the present and future

emotional and physical danger to a child and whether a parent is capable of providing

a safe and stable home for her child. See In re J.S.B., 2017 WL 6520437, at *18–

19. Notably, “[a]s a general rule, conduct that subjects a child to a life of uncertainty

and instability endangers the physical and emotional well-being of [the] child.” In

re R.W., 129 S.W.3d at 739.

      As part of her FSP, mother was required to refrain from participating in any

illegal and criminal activity during the pendency of this case, which she failed to do.

See In re C.A.B., 289 S.W.3d at 885 (considering evidence that parent continued to


                                           61
engage in criminal activity even though she knew her parental rights were in

jeopardy). A copy of a criminal complaint and a copy of a judgment of conviction,

admitted into evidence at trial, show that mother, during the pendency of this case,

committed a criminal offense in September 2019. Related to the September 2019

criminal offense, mother pleaded guilty to the state-jail felony offense of theft,27 and

the trial court assessed her punishment at confinement for 100 days. See In re B.J.,

2016 WL 1389054, at *11–12 (considering evidence of parent’s criminal record and

narcotics use in assessing present and future emotional and physical danger to

children); In re T.L.S., 2012 WL 6213515, at *6 (evidence of parent’s criminal

history may support trial court’s finding termination of parental rights in children’s

best interest); see also In re R.W., 129 S.W.3d at 739.

      Still yet, records from Casa de Esperanza indicate that mother was previously

convicted of the misdemeanor offense of assault in 2006 and sentenced to

confinement for sixty days. See TEX. PENAL CODE ANN. § 22.01. And she was

convicted of the misdemeanor offense of assault of a family member in 2014 and

sentenced to confinement for twenty days. See id.; see also In re A.K.T., 2018 WL

6423381, at *16 (considering evidence that parent’s violent conduct had caused her

to be arrested and “jail[ed]” in analyzing current and future emotional and physical

danger to child (alteration in original) (internal quotations omitted)); In re J.S.B.,

27
      See TEX. PENAL CODE ANN. § 31.03 (“Theft”).

                                          62
2017 WL 6520437, at *19 (parent’s criminal record revealed pattern of violent

behavior that could put children at risk of harm); In re Z.L.W., No. 01-12-00736-CV,

2013 WL 396270, at *5 (Tex. App.—Houston [1st Dist.] Jan. 31, 2013, no pet.)

(mem. op.) (parent’s pattern of committing criminal offenses constituted evidence

of current and future danger to child); In re A.M., 385 S.W.3d at 82 (“Evidence of

past misconduct . . . can be used to measure a parent’s future conduct.”). Mother

reported to Casa de Esperanza in 2016 that she and father had both been convicted

of the offense of assault in the past.

              e.     Medical and Dental Care of O.J.P.

       A child’s basic needs include routine medical and dental care. See In re

K.S.O.B., 2019 WL 1246348, at *19; In re P.S., 2017 WL 1173845, at *9. In

deciding that termination of parental rights is in the best interest of the child, the trier

of fact may consider evidence that a parent neglected to seek appropriate medical

treatment for her child. See In re K.S.O.B., 2019 WL 1246348, at *19; In re J.R.W.,

No. 14-12-00850-CV, 2013 WL 507325, at *9 (Tex. App.—Houston [14th Dist.]

Feb. 12, 2013, pet. denied) (mem. op.); see also TEX. FAM. CODE ANN.

§ 263.307(b)(12)(A), (F) (considering whether parent demonstrates adequate

parenting skills, by providing child with adequate health and nutritional care and

understanding child’s needs, in determining whether parent able to provide child

with safe environment). Likewise, the trier of fact may infer from a parent’s past


                                            63
inattention to her child’s medical needs that such inattention will continue in the

future. See In re K.S.O.B., 2019 WL 1246348, at *19; In re L.G.R., 498 S.W.3d 195,

205–06 (Tex. App.—Houston [14th Dist.] 2016, pet. denied); In re J.R.W., 2013 WL

507325, at *9; see also In re B.K.D., 131 S.W.3d 10, 17 (Tex. App.—Fort Worth

2003, pet. denied) (fact finder may infer that past conduct endangering child’s

well-being may recur in future if child returned to parent).

      When O.J.P. entered DFPS’s care in 2019, he “ha[d] some pretty serious

dental issues” that required “significant dental care.” DFPS caseworker Jones stated

that O.J.P. required invasive medical procedures and dental treatment when he

entered DFPS’s care. See In re J.L.B., 349 S.W.3d 836, 849 (Tex. App.—Texarkana

2011, no pet.) (holding evidence supported finding termination of parental rights in

children’s best interest and noting “deteriorated condition” of children’s teeth when

they entered foster mother’s care). Father testified that O.J.P. had never seen a

primary care physician or a pediatrician while in the care of mother and father.

Mother also had allowed O.J.P.’s Medicaid coverage to “lapse” while he was in her

care. See C.S. v. Tex. Dep’t of Family & Protective Servs., No. 03-17-00229-CV,

2017 WL 3471072, *6–7 (Tex. App.—Austin Aug. 9, 2017, no pet.) (mem. op.)

(considering evidence parent allowed Medicaid coverage to lapse in holding

evidence sufficient to support trial court’s finding termination of rights in child’s

best interest). According to father, because of mother’s methamphetamine use, she


                                          64
would not get Medicaid coverage for O.J.P. “because she was afraid that she would

get noticed by [law enforcement]” and “she had warrants.”                 So, mother

“neglect[ed] . . . provid[ing] [O.J.P. with] stuff, like insurance and dental [work].”

      In 2016, when O.J.P., at one year old, was placed in the care of Casa de

Esperanza after being in the care of mother, he required dental work because of

“dental decay” and cavities. He required dental surgery, under general anesthesia,

and received four “caps” on his “upper four front teeth.”

             f.     Special Needs of O.J.P.

      O.J.P. was diagnosed with autism, an intellectual disability, and a speech

impairment or delay. He receives special services through his school, including

speech therapy, and he receives private speech therapy that his foster family helps

to facilitate. According to DFPS caseworker Jones, O.J.P.’s foster family spends a

lot of time engaging him in therapeutic activities outside of his normal therapy

sessions.

      Jones also indicated that O.J.P. was going to be evaluated to receive ABA

therapy. O.J.P.’s foster family supported O.J.P. receiving services that would help

his educational process and his social skills. The foster family was willing to work

with “other people,” such as “Disability Rights Texas [and] local authority service

coordinators[,] to help bring [any] services [that O.J.P. needed] into the home.”




                                          65
      According to Jones, O.J.P. required stability, and it was in O.J.P.’s best

interest to have a routine and familiarity. O.J.P. also required extensive care from

his caregivers. To meet his educational needs, “a lot of time and effort on the part

of” O.J.P.’s caregivers outside of school was required. Jones did not believe that

mother was capable of meeting those needs. Because of O.J.P.’s age and physical

and mental vulnerabilities, it was very important for O.J.P. to have a safe

environment in which to live.

      O.J.P.’s foster mother testified that O.J.P. had special needs. The first time

that O.J.P. came into his foster family’s care, in 2016,28 he could not talk and had a

severe speech delay. His behavior was also “off.” His foster mother tried to have

O.J.P. evaluated for autism by a behavioral health pediatrician at that time, but he

was put on a waitlist and then returned to mother’s care before his foster mother

could have him evaluated. When O.J.P. came into his foster family’s care for a

second time, in 2017,29 O.J.P.’s foster mother had him evaluated by a behavioral

health pediatrician. At that time, O.J.P. was still exhibiting the same abnormal

behaviors, but they were worse. O.J.P. still could not talk and had behavioral issues.

His foster mother described his tantrums as “worse than tantrums,” stating that they


28
      O.J.P. was one year old when he entered the care of his foster family in 2016. He
      turned two years old while in his foster family’s care.
29
      O.J.P. was two years old when he entered his foster family’s care in 2017. He turned
      three years old while in his foster family’s care.

                                           66
involved “a lot of screaming” and fighting. At the time, O.J.P., who was about three

years old, could not feed himself or hold a spoon, fork, or cup. After O.J.P. was

evaluated, he was referred to a neurologist and his foster mother had him participate

in the recommended occupational, speech, and physical therapies. But O.J.P. was

returned to mother’s care before O.J.P. was able to participate in his therapies

extensively with his foster family. O.J.P.’s foster mother estimated that O.J.P. was

able to participate in his recommended therapies for about three months before he

was removed from the foster family’s care and returned to mother’s care.

      O.J.P.’s foster mother noted that when O.J.P. came back into his foster

family’s care in 2019,30 his behavior was worse and more extreme. He was still not

talking and could not be understood. He screamed to communicate, fell on the floor

screaming, threw things, hit, bit, spit, and kicked. He was afraid to bathe and would

shovel food in his mouth using his hands to the point that he was choking and

gagging. Because O.J.P. was unable to be left unsupervised, his foster parents were

a part of every service he was provided so that they could assist. The only time that

someone was not watching O.J.P. was when he was sleeping.

      During the pendency of this case, while O.J.P. was in his foster family’s care,

his foster mother had him evaluated, he was diagnosed with autism, and he began

receiving speech therapy. Although O.J.P. also participated in occupational and

30
      O.J.P. was about five years old when he entered his foster family’s care in 2019.

                                           67
physical therapies for a time, those therapies were able to be stopped because his

foster family was able to “teach him and get him over that hump.” O.J.P.’s foster

family taught him how to hold a pencil, fork, and cup. They taught O.J.P. to eat with

utensils instead of his hands. O.J.P.’s foster mother noted that with speech therapy,

O.J.P.’s speech had improved a lot and his foster family could understand him “a lot

better now.”

      O.J.P.’s foster mother testified that it was a lot of responsibility to take care

of O.J.P.’s medical, physical, and emotional needs. Mother acknowledged in her

briefing that O.J.P.’s current placement with his foster family was “meeting all of

the child’s needs.”

      To help O.J.P., his foster family had implemented a structured routine.

Mondays through Fridays, O.J.P. went to school. O.J.P. was now able to wake

himself up every morning between 7:00 a.m. and 7:15 a.m. He ate at the same time

every day. On Mondays and Wednesdays, O.J.P. attended speech therapy sessions

with his school in the afternoons. On Tuesdays and Thursdays, O.J.P. attended

private speech therapy sessions in the mornings. O.J.P. ate dinner at 5:00 p.m., and

around 6:30 p.m., he picked out his pajamas and showered in his foster parents’

bathroom so that he could be supervised. O.J.P. then had downtime. At 7:15 p.m.,

he read a story, sang a song, said his prayers, and he went to bed at 7:30 p.m. He

usually fell asleep at about 8:00 p.m. Because, at the time of trial, O.J.P. was


                                          68
attending school virtually,31 O.J.P.’s foster mother explained that she was his daily

instructor and she helped him with his synchronous and asynchronous school

assignments.32

      As to O.J.P.’s autism, O.J.P.’s foster mother stated that O.J.P. had trouble

understanding and responding to social cues, and he had trouble with eye contact

and making friends. He also exhibited behaviors associated with autism such as

“[f]lapping” or “[w]alking on his toes.” O.J.P.’s foster mother believed that O.J.P.

could benefit from ABA therapy and that O.J.P “should have his own unique type

of therapy and therapeutic plan.” If ABA therapy was available to O.J.P., his foster

mother was willing to help facilitate conversations between school personnel and

professional therapists so that O.J.P. could be provided services. O.J.P.’s foster

mother thought that a program designed specifically for O.J.P. that integrated school



31
      O.J.P.’s foster mother noted that before the COVID-19 pandemic, O.J.P. attended
      school in person and was at school from 8:00 a.m. to 3:05 p.m. Monday through
      Friday.
32
      As to O.J.P.’s virtual schooling schedule, his foster mother explained that O.J.P. had
      to log onto his computer at 8:00 a.m. to have a Zoom meeting with his teacher. After
      about forty minutes, he would log off and his foster mother would help O.J.P. do
      his assignments that needed to be turned in for the day. O.J.P. would log back onto
      his computer for another forty minutes to engage in instruction with his teacher. He
      would log off, and O.J.P.’s foster mother would facilitate O.J.P. actually turning in
      the assignments that he had completed that day. Then, on Mondays and
      Wednesdays, O.J.P. would have speech therapy through his school virtually from
      2:05 p.m. to 2:35 p.m. O.J.P.’s school day ended at 3:05 p.m. O.J.P.’s foster mother
      stated that when O.J.P. began virtual schooling from home, his foster family
      completely restructured their schedule to accommodate his virtual schooling.

                                            69
and home would be a positive thing for O.J.P. and she would welcome that type of

therapy for O.J.P.

      3.     Parental Abilities, Plans for Child, Stability of Proposed
             Placement, and Availability of Assistance

             a.      Mother

      As discussed above, there is no evidence in the record that mother is able to

provide O.J.P. with a safe and stable home, and mother acknowledged in her briefing

that she “still s[ought] stability,” “had not demonstrated stability in housing,” and

“struggled throughout the case with homelessness.” See TEX. FAM. CODE ANN.

§ 263.307(a); In re I.L.G., 531 S.W.3d 346, 356 (Tex. App.—Houston [14th Dist.]

2017, pet. denied) (stability of proposed placement important consideration in

determining whether termination of parental rights in children’s best interest).

Mother had engaged in violence and narcotics use while O.J.P. was in her care and

during the time that he was removed from her care. O.J.P. had witnessed domestic

violence between mother and father and was present during their physical fights.

And mother continued to engage in narcotics use, violent and aggressive behaviors,

and criminal conduct during the pendency of this case. See Schaban-Maurer, 238

S.W.3d at 824 (“[T]rial courts [have] relied on evidence of past violence as an

indicator of future behavior in parental termination and child custody cases.”). A

few months before trial, in August 2020, at Santa Maria Hostel, mother reported that

she was “married to a meth user and her fianc[é] [was] a drug dealer.” “Both of the

                                         70
men in her life [were] abusive toward her.” See In re L.W., 2019 WL 1523124, at

*13, *20 (“A parent endangers her children by accepting the endangering conduct

of other people.”); Jordan, 325 S.W.3d at 721 (“[A] child is endangered when the

environment creates a potential for danger which the parent is aware of but

disregards.”).

      Mother has been unable to care for O.J.P.’s needs in the past. See In re E.D.,

419 S.W.3d at 620 (trial court may measure parent’s future conduct by past conduct).

Mother has a history of not being able to provide O.J.P. with appropriate dental or

medical care, and mother caused O.J.P.’s Medicaid coverage to “lapse.” Father

noted that when O.J.P. was four-and-a-half years old, his speech was “babbly,” he

could say “some key words, . . . like mom and dad and car,” but “just a few . . . clear

words.” Father did state that he and mother “ha[d] doctors’ appointments whe[re]

[they] would get [O.J.P.] evaluated for autism,” and they “were getting information

about programs that [they] could put him into to get speech therapy,” but O.J.P. only

received speech therapy for about two months during the entire time that he was in

mother and father’s care. Father stated that O.J.P.’s Medicaid coverage needed to

be reinstated so that he and mother could take O.J.P. to therapy sessions and to

doctors’ appointments.

      Father also explained that while O.J.P. was in the care of mother and father,

he had behavioral issues. He would get frustrated because he had a difficult time


                                          71
communicating and he would have temper tantrums. Mother and father would try

to calm O.J.P. down, and sometimes they would use candy to do so. According to

father, O.J.P. needed a routine to help with his autism, and mother and father never

established a routine for O.J.P.

      O.J.P.’s foster mother noted that when O.J.P. came back into his foster

family’s care in 2019, his behavior was worse and more extreme than it had been in

the past. He was still not talking and could not be understood. He screamed to

communicate, fell on the floor screaming, threw things, hit, bit, spit, and kicked. He

was afraid to bathe and would shovel food in his mouth using his hands to the point

that he was choking and gagging. Because O.J.P. was unable to be left unsupervised,

his foster parents were a part of every service he was provided so that they could

assist. The only time that someone was not watching O.J.P. was when he was

sleeping.

      Mother did not complete the requirements of her FSP in this case.33 She failed

to participate in random narcotics-use testing, substance abuse counseling, her


33
      Mother acknowledged in her briefing that she “did not take full advantage” of her
      FSP and “failed to complete” her FSP. Yet, in a single sentence in her briefing,
      mother states that “because DFPS couldn’t provide any evidence that [m]other
      understood her FSP[,] . . . it would be a violation of her due process rights to
      terminate based on this factor.” Texas Rules of Appellate Procedure require that an
      appellant’s brief “contain a clear and concise argument for the contentions made,
      with appropriate citations to authorities and to the record.” See TEX. R. APP. P.
      38.1(i). Conclusory sentences are not enough and the failure to provide substantive
      analysis waives an issue on appeal. See In re C.A.J., No. 01-19-00704-CV, 2021
      WL 243900, at *25–26 (Tex. App.—Houston [1st Dist.] Jan. 26, 2021, pet. denied)
                                          72
psychosocial evaluation, and domestic violence classes. Mother did not provide pay

stubs for any jobs she may have obtained during the pendency of the case, a leasing

agreement, or a completion certificate for the parenting classes that mother told

DFPS caseworker Jones she had attended. Mother never obtained appropriate

housing for herself or O.J.P. A few months before trial, in August 2020, she reported

to Santa Maria Hostel that she was “sleeping on the streets” and “eating from trash

can[s].”

        Jones testified that mother did not have any interest in caring for O.J.P., and

mother had not demonstrated an ability to meet O.J.P.’s needs. Mother was unable

to provide O.J.P. with a safe environment. According to Jones, mother’s “presence

in th[e] case” was “sporadic.” And she did not visit O.J.P. during the entirety of the

case.

               b.     Current Placement

        O.J.P. has been in the care of his foster family three times in the six-and-a-half

years of his life. His foster mother stated that the foster family wanted to adopt


        (mem. op.). To the extent that mother attempts to challenge, on due process
        grounds, the termination of her parental rights based on her failure to comply with
        her FSP, we hold that mother has waived her complaint due to inadequate briefing.
        See TEX. R. APP. P. 38.1(i); In re C.A.J., 2021 WL 243900, at *25–26 (single
        sentence in brief with no analysis is not sufficient to assert complaint on appeal);
        see also TEX. FAM. CODE ANN. § 161.001(b)(1)(O) (trial court may find, as grounds
        for termination of parent-child relationship, parent failed to comply with provisions
        of court order that specifically established actions necessary for parent to obtain
        return of child).

                                             73
O.J.P. and they loved him. He was a part of their family, and his foster parents

viewed him as their son. According to O.J.P.’s foster mother, O.J.P.’s foster family

was able to provide him with a safe and stable home.34 O.J.P.’s foster mother

planned to continue to take care of O.J.P. and believed that it was in O.J.P.’s best

interest to remain in the care of his foster family. Mother acknowledged in her

briefing that O.J.P.’s foster family had “demonstrated their ability to provide for

[his] current needs.”

      As detailed above, O.J.P.’s foster family has implemented a structured routine

to help O.J.P. navigate his special needs. O.J.P.’s foster mother served as his daily

instructor during the COVID-19 pandemic when O.J.P. attended school virtually.

O.J.P.’s foster mother stated that when O.J.P. began virtual schooling from home,

his foster family completely restructured their schedule to accommodate his virtual

schooling.

      While O.J.P. had been in his foster family’s care during this case, his foster

mother had him evaluated, he was diagnosed with autism, and he began receiving

speech therapy.35 Although O.J.P. also participated in occupational and physical


34
      O.J.P.’s foster mother noted that her family had been living in their current home
      since 2018.
35
      When O.J.P. was previously in the foster family’s care, O.J.P.’s foster mother had
      him evaluated in 2017 by a behavioral health pediatrician. At that time, O.J.P. was
      exhibiting worsening abnormal behaviors. O.J.P. could not talk and had behavioral
      issues. His foster mother described his tantrums as “worse than tantrums,” stating
      that they involved “a lot of screaming” and fighting. At the time O.J.P., who was
                                          74
therapies for a time, those therapies were able to be stopped because his foster family

was able to “teach him and get him over that hump.” O.J.P.’s foster family taught

him how to hold a pencil, fork, and cup. They taught O.J.P. to eat with utensils

instead of his hands. O.J.P.’s foster mother noted that with speech therapy, O.J.P.’s

speech had improved a lot and his foster family could understand him “a lot better

now.”

        O.J.P.’s foster mother also explained that she had participated in several

“ARD meeting[s]” with O.J.P.’s school to discuss O.J.P.’s autism. O.J.P.’s foster

mother stated that the school personnel had been cooperative in trying to assist and

help O.J.P. When O.J.P. was attending school in person before the COVID-19

pandemic, she was in daily contact with school personnel about O.J.P. O.J.P. was

in a “life skill[s] class” at school. O.J.P.’s foster mother believed that she could

cooperate and assist with O.J.P. being evaluated or tested for “different things” in

the future.

        O.J.P.’s foster mother testified that O.J.P. could benefit from ABA therapy

and that O.J.P “should have his own unique type of therapy and therapeutic plan.”


        about three years old, could not feed himself or hold a spoon, fork, or cup. After
        O.J.P. was evaluated, he was referred to a neurologist and his foster mother had him
        participate in the recommended occupational, speech, and physical therapies. O.J.P.
        was returned to mother’s care before O.J.P. was able to participate in his therapies
        extensively with his foster family. O.J.P.’s foster mother estimated that O.J.P. was
        able to participate in his recommended therapies for about three months before he
        was removed from the foster family’s care and returned to mother’s care.

                                             75
If ABA therapy was available to O.J.P., his foster mother was willing to help

facilitate conversations between school personnel and professional therapists so that

O.J.P. could be provided services. O.J.P.’s foster mother thought that a program

designed specifically for O.J.P. that integrated school and home would be a positive

thing for O.J.P. and she would welcome that type of therapy for O.J.P.

      O.J.P.’s foster mother also explained that when O.J.P. had behavioral issues,

his foster parents tried to redirect him. She used a “time-in” method, rather than a

“time-out,” to allow O.J.P. to sit quietly and calm himself down. He “count[ed] and

breathe[d], inhale[d], exhale[d] to calm down.” O.J.P.’s foster mother wanted to

teach O.J.P. to “self-soothe.” At home, the “time-in” method worked well because

O.J.P. trusted his foster family. The stability in the foster family’s home also put

O.J.P. in a stable place.

      We note that O.J.P. was removed from his foster family’s home at one time

during the pendency of this case at the request of his foster family. O.J.P.’s foster

mother testified that the foster family requested that O.J.P. be removed from their

care because O.J.P. was displaying behavioral issues after his visits with father and

certain specific behavioral incidents happened. According to O.J.P.’s foster mother,

at the time, O.J.P. was having “virtual visits” with father because of the COVID-19

pandemic, and after his visits, his behavior would regress and he would exhibit

behaviors like when “he first came back . . . into” the foster family’s care. Although


                                         76
the foster family asked for O.J.P. to be removed from the home, O.J.P.’s foster

mother was still worried about the adverse effect that removing O.J.P. from the home

could have on the child. O.J.P.’s foster mother noted that when O.J.P. was removed

from the foster family’s home, it was only for seven days, and the foster family

agreed to have him return. O.J.P.’s foster mother spoke to the DFPS caseworker

about the difficulties O.J.P. was having being in another placement, and the foster

family felt that it was “the right thing” to bring him back into their home because

they wanted what was best for O.J.P. O.J.P.’s foster mother also testified at length

about the difficulties she faced during the COVID-19 pandemic of facilitating

O.J.P.’s multiple weekly “virtual visits” with father.

      Mother, in her briefing, pointed out that O.J.P.’s foster family requested that

he be removed from their home during the pendency of the case and there was no

“guarantee[d] permanency” in O.J.P.’s placement with his foster family. Yet a “lack

of evidence about [specific] definitive plans” for a child is not dispositive of the

best-interest analysis. See In re E.C.R., 402 S.W.3d 239, 250 (Tex. 2013) (internal

quotations omitted); see also In re C.H., 89 S.W.3d at 28; In re L.W., 2019 WL

1523124, at *23. Instead, we examine the entire record to determine best interest,

even where DFPS is “unable to identify with precision the child’s future home

environment.” In re E.C.R., 402 S.W.3d at 250 (internal quotations omitted).

Further, we note that the trial court is in the best position to observe the witnesses


                                          77
and their demeanor and weigh the parties’ virtues and therefore is given great latitude

in determining the best interest of a child. See In re S.N.Z., 421 S.W.3d 899, 909

(Tex. App.—Dallas 2014, pet. denied); Pena v. Stoddard, No. 01-09-00308-CV,

2011 WL 704324, at *5 (Tex. App.—Houston [1st Dist.] Feb. 10, 2011, no pet.)

(mem. op.) (trial court “is . . . in a better position to analyze the facts, weigh the

virtues of the parties, and determine what will be in the best interest of [the] child”);

see also Cuellar, 238 S.W.2d at 992 (trial court “faces the parties and the witnesses,

observes their demeanor and personality, and feels the forces, powers, and influences

that cannot be discerned by merely reading the record”).

      Mother conceded, in her briefing, that any plans that she had for O.J.P. were

“still conditioned on her [own] ability to overcome [her] instability.” And O.J.P.’s

foster mother expressed a desire to adopt O.J.P. if the parental rights of mother and

father were terminated. DFPS caseworker Jones stated that O.J.P.’s foster family

did understand that “there[] [was] still a lot of legal stuff that ha[d] . . . to happen

before they c[ould] . . . adopt” O.J.P. Mother acknowledged in her briefing that

O.J.P.’s current placement with his foster family was “safe, stable[,] and protective

and [was] meeting all of the child’s needs.”

      Viewing the evidence in a neutral light, we conclude that a reasonable fact

finder could have formed a firm belief or conviction that termination of mother’s

parental rights was in the best interest of O.J.P. See TEX. FAM. CODE ANN.


                                           78
§ 161.001(b)(2). We further conclude that the trial court could have reconciled any

disputed evidence in favor of finding that termination of mother’s parental rights

was in O.J.P.’s best interest or any disputed evidence was not so significant that a

fact finder could not have reasonably formed a firm belief or conviction that

termination is in the best interest of O.J.P.

      Accordingly, we hold that the evidence is factually sufficient to support the

trial court’s finding that termination of mother’s parental rights was in the best

interest of O.J.P. Id.

      We overrule mother’s first issue.

                             Managing Conservatorship

      In her second issue, mother argues that the trial court erred in appointing

DFPS as O.J.P.’s sole managing conservator because “a parent shall be appointed

sole managing conservator of [a] child, unless the court determines that such

appointment would not be in the best interest of the child because it would

significantly impair the child’s physical health or emotional development.” (Internal

quotations omitted.) And DFPS did not provide sufficient evidence to support its

appointment as O.J.P.’s sole managing conservator.

      The Texas Family Code provides that “[i]f the court terminates the

parent-child relationship with respect to both parents or to the only living parent, the

court shall appoint a suitable, competent adult, [DFPS], or a licensed child-placing


                                           79
agency as managing conservator of the child.” TEX. FAM. CODE ANN. § 161.207(a);

see also In re S.M.G., No. 01-17-00056-CV, 2017 WL 2806332, at *8 (Tex. App.—

Houston [1st Dist.] June 29, 2017, pet. denied) (mem. op.) (“When the parents’

parental rights have been terminated, [Texas] Family Code section 161.207 governs

the appointment of a managing conservator.”). Generally, we review a trial court’s

conservatorship determination for an abuse of discretion. In re J.A.J., 243 S.W.3d

611, 616 (Tex. 2007).

      Importantly, an order terminating the parent-child relationship divests the

parent of all legal rights and duties with respect to her child. See TEX. FAM. CODE

ANN. § 161.206(b); In re A.L.J., No. 01-19-00251-CV, 2019 WL 4615826, at *9

(Tex. App.—Houston [1st Dist.] Sept. 24, 2019, no pet.) (mem. op.). A parent with

no legal rights with respect to her child lacks standing to attack the portion of the

trial court’s order appointing DFPS as the sole managing conservator of the child.

See In re A.L.J., 2019 WL 4615826, at *9.

      Here, we overruled mother’s complaint that the trial court erred in terminating

her parental rights to O.J.P. because the evidence is factually insufficient to support

the trial court’s finding that termination of her parental rights was in the best interest

of O.J.P.36 See id. (“Once we overrule a parent’s challenge to the termination order,


36
      As noted previously, mother did not otherwise appeal the trial court’s termination
      findings, including its findings, as grounds for termination of the parent-child
      relationship, that mother knowingly placed, or knowingly allowed O.J.P. to remain,
                                           80
the trial court’s appointment of [DFPS] as sole managing conservator may be

considered a ‘consequence of the termination’ . . . .”); In re S.R., 452 S.W.3d 351,

359 n.3 (Tex. App.—Houston [14th Dist.] Nov. 13, 2014, pet. denied) (“A trial court

does not abuse its discretion in appointing [DFPS] as conservator of the children

where the evidence is sufficient to support termination of parental rights.”); Quiroz

v. Dep’t of Family & Protective Servs., No. 01-08-00548-CV, 2009 WL 961935, at

*11 (Tex. App.—Houston [1st Dist.] Apr. 9, 2009, no pet.) (mem. op.) (refusing to

address parent’s complaint evidence insufficient to support DFPS’s appointment as

sole managing conservator where evidence sufficient to support termination of

parent’s rights). Thus, the trial court’s order terminating mother’s parental rights

divested her of her legal rights and duties to O.J.P. See TEX. FAM. CODE ANN.

§ 161.206(b); In re A.L.J., 2019 WL 4615826, at *9 (“Because we have overruled

[parent’s] challenge to the portion of the trial court’s order terminating her parental



      in conditions or surroundings which endangered his physical or emotional
      well-being; engaged in conduct, or knowingly placed O.J.P. with persons who
      engaged in conduct, which endangered his physical or emotional well-being;
      constructively abandoned O.J.P., who had been in the managing conservatorship of
      DFPS for not less than six months, DFPS made reasonable efforts to return O.J.P.
      to mother, mother did not regularly visit or maintain significant contact with O.J.P.,
      and mother demonstrated an inability to provide O.J.P. with a safe environment; and
      failed to comply with the provisions of a court order that specifically established the
      actions necessary for mother to obtain the return of O.J.P. See TEX. FAM. CODE
      ANN. § 161.001(b)(1)(D), (E), (N), (O). Thus, mother is bound by those findings.
      See In re Y.V., No. 02-12-00514-CV, 2013 WL 2631431, at *1–2 (Tex. App.—Fort
      Worth June 13, 2013, no pet.) (mem. op.); In re R.A., Jr., No. 07-08-0084-CV, 2009
      WL 77853, at *2 (Tex. App.—Amarillo Jan. 13, 2009, no pet.) (mem. op.).

                                            81
rights, the order has divested [her] of her legal rights and duties related to [the

children].”); In re L.M.N., 2018 WL 5831672, at *26; E.A. v. Tex. Dep’t of Family

& Protective Servs., No. 03-15-00811-CV, 2016 WL 1639847, at *4 (Tex. App.—

Austin Apr. 21, 2016, pet. denied) (mem. op.).

      Having no legal rights with respect to O.J.P., we hold that mother lacks

standing to challenge the portion of the trial court’s order appointing DFPS as sole

managing conservator of O.J.P. See In re C.A.J., No. 01-19-00704-CV, 2021 WL

243900, at *21 (Tex. App.—Houston [1st Dist.] Jan. 26, 2021, pet. denied); In re

A.L.J., 2019 WL 4615826, at *9 (“[Parent] d[id] not have standing to challenge the

portion of the order appointing [DFPS] as permanent managing conservator of the

children because any alleged error could not injuriously affect her rights.”); In re

Y.V., No. 02-12-00514-CV, 2013 WL 2631431, at *1–2 (Tex. App.—Fort Worth

June 13, 2013, no pet.) (mem. op.).

      We overrule mother’s second issue.

                                      Conclusion

      We affirm the order of the trial court.




                                                Julie Countiss
                                                Justice

Panel consists of Justices Goodman, Landau, and Countiss.

                                          82